Exhibit 10.1

FOURTH AMENDED AND RESTATED

MEMBRANE MANUFACTURE AND SUPPLY AGREEMENT

This Fourth Amended and Restated Membrane Manufacture and Supply Agreement (this
“Agreement”) is entered into effective as of January 10, 2011 (the “Effective
Date”), between Millipore Corporation (“Millipore”), a Massachusetts corporation
with its principal place of business at 290 Concord Road, Billerica, MA 01821,
and Entegris, Inc. (“Entegris”), a Delaware corporation with its principal place
of business at 3500 Lyman Boulevard, Chaska, MN 55318.

RECITALS

1. The Parties entered into a Third Amended and Restated Membrane Manufacture
and Supply Agreement dated as of October 13, 2009 (the “Old Agreement”) which
among other things provided for the manufacture and supply of certain membranes
that are used by and incorporated into products of both Millipore and Entegris,
so as to appropriately ensure both Millipore and Entegris a continuing supply of
such membranes.

2. The Old Agreement addressed Entegris’ plans to move its operations out of
Millipore’s facility in an orderly manner. Both Parties desire to adjust the
timing and related matters of such move and to coordinate such move without
disruption to the mutual supply relationship between them.

3. Accordingly, the Parties wish to amend and restate certain provisions of the
Old Agreement and to cancel and replace the Old Agreement as of the Effective
Date with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

 

1. DEFINITIONS

The following terms shall have the meanings assigned to them below whenever they
are used in this Agreement including the Exhibits and Annexes hereto. Terms
defined elsewhere in this Agreement shall have the meaning ascribed thereto at
the location of their definition. Except where the context otherwise requires,
words imparting the singular shall include the plural and vice versa, words
denoting any gender shall include all genders and words denoting persons shall
include bodies corporate and vice versa.

“Affiliated Company” of one of the parties shall mean any entity that controls,
is controlled by, or is under common control with such party. As used herein,
“control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

 

Page 1 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

“Confidential Information” shall have the meaning set forth in Section 13.1
hereof.

“Entegris Core Business” shall mean: (i) the IC MANUFACTURING INDUSTRY including
companies that manufacture integrated circuits, semiconductors, semiconductor
chips and other microelectronics components, flat panel displays, solar cells
and fiber optic cables, optical coatings, coated optical lenses and coated
optical fibers; (ii) the IC OEM EQUIP & MATERIALS MFG. INDUSTRY including
companies that manufacture equipment for the fabrication and processing of
semiconductors and integrated circuits for sale to companies in the IC
Manufacturing Industry as well as companies that integrate a number of
components into subsystems sold to OEM equipment manufacturers for incorporation
into semiconductor fabrication equipment, as well as companies that manufacture,
process and supply liquids, gases, conductive materials and other advanced
materials to the IC Manufacturing Industry and which provide products and
systems to purify, monitor and control atmospheric conditions in clean room
manufacturing environments of the IC Manufacturing Industry; and (iii) the IC
RESEARCH LABORATORY INDUSTRY including university, governmental and commercial
laboratories and research operations that research and/or develop innovations in
the structure and composition of integrated circuits, the processes and
materials used to manufacture integrated circuits and new forms of integrated
circuits.

“Entegris Equipment” shall have the meaning set forth in Section 3.1.1 hereof.

“Entegris Permitted Persons” shall have the meaning set forth in Exhibit B.

“Equipment” shall mean the Entegris Equipment and the Millipore Equipment
collectively.

“Facility Term” shall mean the period commencing on the Effective Date and
ending on March 31, 2014, or until this Agreement is terminated early in
accordance with Section 6.2.

“Flat Sheet UPE Membranes” shall mean rollstock UPE Membranes typically less
than 300 microns in sheet thickness including both phobic and philic Membranes
as produced at the Premises pursuant to the Old Agreement immediately prior to
the Effective Date, or as modified as provided in this Agreement.

“Information” shall mean business information, technical information and data,
know-how, research information and data, formulae and other information, whether
or not patentable or copyrightable, in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-

 

Page 2 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

client privileged communications), memos and other materials prepared by
attorneys or under their direction (including attorney work product), and other
technical, financial, employee or business information or data.

“Lease” shall mean the lease of the Premises as set forth in Section 2 hereof
and in the Lease terms set forth in Exhibit B hereto.

“Machines” shall have the meaning set forth in Section 7.1 hereof.

“Machine Hourly Rates” shall have them meaning set forth in Section 7.1. hereof.

“Membranes” shall mean UPE Membranes as well as any other membranes or materials
that the parties may hereafter agree to add to this definition of Membranes.

“Millipore Core Business” shall mean: (i) the BIOPHARM INDUSTRY including
pharmaceutical/biotechnology and genetic engineering companies as well as
manufacturers of cosmetics, medical devices, diagnostic products and clinical
analytical products; (ii) the LAB & LIFE SCIENCE RESEARCH INDUSTRY including
government, university and private research and testing analytical laboratories
for proteomic, genomic, microbiological and similar research and analysis as
well as for environmental research and analysis; and (iii) the FOOD & BEVERAGE
INDUSTRY including companies that manufacture or process foods and beverages
including dairy products, beer, wine, juice and soft drink manufacturers and
bottled water companies.

“Millipore Equipment” shall have the meaning set forth in Section 3.1.2 hereof.

“New Entegris Facility” shall mean the facility at a location chosen by Entegris
on property not owned by Millipore to which Entegris will relocate all of its
manufacturing operations from the Premises.

“Original Contract Date” shall mean March 31, 2001.

“Other Flat Sheet UPE Membranes” shall mean Flat Sheet UPE Membranes other than
Treated Flat Sheet UPE Membranes. Other Flat Sheet UPE Membranes include, as of
the Effective Date, those Membranes listed under the heading “Other Flat Sheet
UPE Membranes” in Exhibit A hereto.

“Other UPE Membranes” shall mean all UPE Membranes other than Treated Flat Sheet
UPE Membranes.

“Other UPE Products” shall mean devices or other products which include Other
UPE Membranes as a material or component.

 

Page 3 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

“PFA Hollow Fiber Membranes” shall mean tubular PFA membranes having an outer
diameter in the range of 500-1000 mm and an inner diameter of 100-500 mm.

“Premises” shall have the meaning set forth in Exhibit B.

“Releases” shall mean any purchase orders or other documents of purchase that
Millipore may place with Entegris for UPE Membranes.

“Rent” shall have the meaning set forth in Exhibit B.

“Subsidiary” of one of the parties shall mean any entity that is controlled by
such party. As used herein, “control” of an entity means the possession,
directly or indirectly, or the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise.

“Supplement” shall mean the schedule of supplemental terms and conditions
specifying detailed provisions to implement the contractual commitments set
forth in this Agreement relating to membrane manufacturing operations and
membrane manufacturing process improvements which is attached to this Agreement
as Exhibit C.

“Supplied Party” shall mean a party to this Agreement that orders certain
Membranes pursuant to this Agreement and to whom such Membranes are sold.

“Supplying Party” shall mean a party to this Agreement that manufactures certain
Membranes ordered by the other party pursuant to this Agreement and that sells
such Membranes to the other party.

“Term” or “Term of this Agreement” shall mean the effective period of this
Agreement as set forth in Section 6 hereof.

“Treated Entegris Membranes” shall mean Treated Flat Sheet UPE Membranes and
Treated Other Entegris Membranes.

“Treated Entegris Products” shall mean devices or other products which include
Treated Entegris Membranes as a material or component.

“Treated Other Entegris Membranes” shall mean those Entegris membranes that are
chemically treated using Millipore’s VMF4 Line or using Millipore’s patented
VMF4 technology, including, as of the Effective Date, those membranes listed
under the heading “Treated Other Entegris Membranes” in Exhibit A hereto.

“Treated Flat Sheet UPE Membranes” shall mean Flat Sheet UPE Membranes that are
chemically treated using Millipore’s VMF4 Line or using Millipore’s patented
VMF4 technology, including, as of the Effective Date, those Membranes listed
under the heading “Treated Flat Sheet UPE Membranes” in Exhibit A hereto.

 

Page 4 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

“UPE Membranes” shall mean microporous membranes produced from an ultrahigh
molecular weight polyethylene material by a melt cast process, as produced
pursuant to the Old Agreement at the Premises immediately prior to the Effective
Date, or as modified as provided in this Agreement.

“UPE Products” shall mean devices or other products which include UPE Membranes
as a material or component.

 

1A. TRANSITION OF MANUFACTURING

1A.1 Move. The parties have agreed that Entegris will move its membrane
manufacturing operations currently conducted in the Premises to the New Entegris
Facility in an orderly manner (the “Move”) during the Facility Term.

1A.2 Timing; Notice. Entegris will not move any equipment or operations sooner
than March 2012. Entegris will provide to Millipore written notice (the “Move
Notice” of the date on which Entegris plans to commence the Move (the “Move
Date”), which Move Notice will be delivered no later than one year prior to the
Move Date, but no later than February 28, 2013. Subject to the achievement of
required safety stocks as described in Section 5.7, Entegris will complete the
Move and have vacated the Premises no later than the end of the Facility Term.
Promptly after initial delivery of the Move Notice, Entegris will prepare a
detailed move schedule and provide it to Millipore. The parties will review and
update the schedule during the Facility Term on a monthly basis as the Move
approaches and then progresses. Millipore will supply its requirements for
feasibility and qualification rolls in coordination with the schedule.

1A.3 Coordination. The parties will work together in good faith to facilitate
such Move to minimize disruptions and costs to both parties.

1A.4 Qualification. Prior to the reduction or cessation of production of
Membranes at the Premises, Entegris may establish its own new UPE annealing
capability at the New Entegris Facility. Millipore will use its commercially
reasonable efforts, in conjunction with Entegris, to qualify the Entegris’
manufacturing process at the New Entegris Facility to enable the supply of
qualified Membranes. Entegris will provide to Millipore in parallel with such
qualification a reasonable quantity of rolls of UPE Membrane necessary for
Millipore to conduct feasibility and qualification testing. All such feasibility
and evaluation rolls provided to Millipore by Entegris will meet all existing
Entegris specifications as agreed by the parties. If, despite each party’s
commercially reasonable efforts, Millipore is unable to qualify the Entegris UPE
annealing line, Millipore reserves the right to perform the annealing process
itself. In such

 

Page 5 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

circumstances, Entegris shall provide to Millipore a sufficient quantity of
extracted gel rolls, at appropriately adjusted prices, to enable Millipore to
produce sufficient finished product to meet Entegris’ obligations for such
finished product.

1A.5 No Supply Disruption. Notwithstanding the Move, Entegris will at all times
during the Term of this Agreement continue to meet its supply obligations to
Millipore under this Agreement of any Membranes from a manufacturing process
qualified by Millipore. It is the expectation of the parties that Entegris will
produce Membranes from both facilities initially, noting that for some process
operations duplicate equipment does not exist, and, after the Facility Term, if
the New Entegris Facility and its processes are qualified by Millipore, solely
from the New Entegris Facility.

1A.6 No VMF4 Disruption. Notwithstanding the Move, Millipore will at all times
during the Term of this Agreement continue to meet its obligations to Entegris
under this Agreement to provide hydrophilization of any Membranes on its VMF4
Line (or MML line if approved by Entegris).

1A.7 Costs. Entegris will bear all costs of dismantling, packaging, freight,
shipping, installation, testing and requalification of all Entegris Equipment to
be removed from the Premises.

1A.8 Transfer to New Annealing Line. If Entegris’ new UPE annealing process can
be qualified successfully by Millipore as provided above, then after such
qualification Millipore shall have Millipore membrane processed by Entegris on
the new Entegris annealing machine with pricing based on the costs associated
with the new machine and forego any payment for existing Film I Annealing
machine hours from Entegris. Prior to any successful qualification of such new
process to Millipore’s reasonable satisfaction, Millipore shall have Millipore
membrane continue to be processed on the existing Film I annealing machine at
the Premises with Entegris continuing to be charged the same rates and pricing
then in effect. Any such shifting of production shall not result in a
termination of the Agreement, which may be only be terminated in accordance with
its terms.

 

2. LEASE OF THE PREMISES

In order to enable Entegris to manufacture UPE Membranes, including Treated Flat
Sheet UPE Membranes and Other Flat Sheet UPE Membranes, and Treated Other
Entegris Membranes in the same production areas at Millipore’s facility at 80
Ashby Road, Bedford MA. and/or such additional, reduced or substituted areas all
as described in greater detail in Exhibit B hereto, and with the same processes
as such UPE Membranes and Treated Other Entegris Membranes were manufactured
prior to the Effective Date (both (i) for its own use and sale and for its sale
of UPE Products and (ii) for supply of Flat Sheet UPE Membranes to Millipore as
provided in this Agreement), Millipore and Entegris agree to the arrangements
regarding Entegris’ use of the Premises as are set forth in Exhibit B hereto for
the duration of the Facility Term.

 

Page 6 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

3. OWNERSHIP AND USE OF THE EQUIPMENT

 

3.1. Ownership. For purposes of clarification, the parties acknowledge and agree
that:

 

  3.1.1. All right, title and interest in and to the following major equipment
currently used in the manufacture of UPE Membranes and/or Treated Other Entegris
Membranes, now exists with, and is solely owned by Entegris (collectively, the
“Entegris Equipment”):

 

Item#

  

Description

  

Current Location

  

Quantity

1.    Slurry Mixing Vessels    Bldg C – Mix Room    2 2.    Extrusion Line &
support equipment (cranes, vents etc.)    Bldg D – 101    1 3.    NZE Extractors
& support equipment (scales, vents etc.)    Bldg C – 103    2 4.   
Release/Testing Equipment (porosimeter, flow stands, VBP stands, digital
dimension equipment)    Bldg D-101    1 5.    Monomer Chemical Mixing Vessel
(for philic Flat Sheet UPE Membranes)    Bldg C-Mix Room    1 6.    MSR Batch
Extractors & support equipment (cranes, LS-15, etc.)    Bldg D-101    3 7.   
Release/Testing Equipment (flow stands, VBP stands, digital dimension equipment)
   Bldg F-Cell 5    1 8.    CUPE Mix/recirculation Pumps    Bldg C-Mix Room    2
9.    NZE Chiller Loop (~100 Tons)    Bldg C-Roof    1 10.    Oil Mist Collector
(and duct/hood)    Bldg D-101    1 11.    7 Ton Edwards Chiller    Bldg
D-outside    1 12.    Tiyoda-Serec Extractor    Bldg F-Cell 5    1 13.   
Tiyoda-Serec Ext 42 Ton Chiller    Bldg C-roof    1

 

Page 7 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

  3.1.2. All right, title and interest in and to any equipment other than the
Entegris Equipment used in the manufacture of UPE Membranes and/or Treated Other
Entegris Membranes, including the following equipment currently used in such
manufacture (collectively, the “Millipore Equipment”) is solely owned by
Millipore:

 

Item#

  

Description

  

Current Location

  

Quantity

1.    Slurry Mix Stations; Control Modules 1-3    Bldg C -105    3 2.    Film 1
Annealing Line    Bldg. C-123    1 3.    VMF 4 Line (chemical modification)   
Bldg. C-124    1 4.    Testing: Flow, Wet Time, Stability    Bldg. C-124   
various 5.    Monomer Chemical Mixing Stations 4-6    Bldg. C-105    3

 

3.2. Use of Millipore Equipment and Support. At all times during the Facility
Term, Millipore shall provide Entegris with access to and use of the Millipore
Equipment, each as necessary for use in the manufacture of UPE Membranes or
Treated Other Entegris Membranes in accordance with Article I of the Supplement.
Entegris shall pay Millipore Machine Hourly Rates as set forth in Section 7.1
below with respect to the use of the Millipore Equipment. At all times during
the Term of this Agreement Millipore will provide a reasonable level of
operational assistance and general technical support assistance in resolving
technical problems in UPE Membrane manufacture occurring at the Premises in
accordance with Article I of the Supplement. Millipore shall be responsible for
maintaining the Millipore Equipment in its current operational capability, and
Entegris shall be responsible for maintaining the Entegris Equipment in its
current operational capability and condition, in each case as specified in
Article I of the Supplement, unless the parties agree in writing during the Term
of this Agreement to alter such maintenance responsibilities. To the extent
Millipore provides extraordinary services to Entegris, such services will be
charged in accordance with the rate structure specified in Section 7.3 of the
Agreement.

 

4. MANUFACTURE OF MEMBRANES

 

4.1. Membrane Manufacturing Operations. Millipore and Entegris agree that
Membrane manufacturing operations during the Term of this Agreement shall be
carried out in accordance with this Section 4 and with Article I of the
Supplement.

 

  4.2.

Guaranteed Capacity. 4.2.1. At all times during the Term of this Agreement,
Millipore agrees to have VMF4 Line capacity sufficient to handle projected
philic Membrane volumes hereunder of up to 280,000 feet (~800 hours) per
quarter. If necessary and at Millipore’s discretion, this capacity can be
accomplished by either moving Millipore products (i.e. products other than the
Membranes covered by this Agreement) to

 

Page 8 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

 

Millipore’s MML hydrophilization equipment or by moving philic Membranes covered
by this Agreement to the MML hydrophilization equipment if mutually agreed upon
with cost impact to be agreed upon in advance and provided that Membranes made
on the MML hydrophilization equipment can be qualified successfully by Entegris.

 

  4.2.2. At all times during the Facility Term, Millipore agrees to have
(i) Film 1 Annealing Line processing capacity sufficient to handle projected
phobic Membrane volumes hereunder of up to 3,200,000 feet (~1400 hours) per
year, and (ii) mix capacity sufficient to handle up to four (4) mixes of 400
pounds each on any days on which Entegris is running its extrusion process on
the Premises.

 

  4.2.3. At all times during the Facility Term, Entegris agrees to generally
schedule operations in alignment with Millipore’s plan for shutdown periods and
holidays. However, it is acknowledged and agreed that there will be times of
high demand during the Facility Term where Entegris will be required to run the
Entegris Equipment during these times. In such cases, Millipore and Entegris
will mutually agree on a plan allowing for high utilization of the Entegris
Equipment.

 

  4.2.4. Subject to any new or changed restrictions imposed by the applicable
air emission permit(s), Entegris agrees to have sufficient capacity, across all
relevant process steps, to meet Millipore’s projected demand for phobic UPE
Membranes that meet agreed specifications and qualification in an amount of
guaranteed capacity per each calendar quarter during the Term of this Agreement
of 300,000 feet. Through mutual written agreement, this guaranteed capacity
level can be reduced to 200,000 feet for a mutually agreed upon time period
should Millipore’s firm and forecasted releases warrant.

 

  4.2.5 The parties agree to commence good faith discussions in the first
calendar half of 2012 regarding the possibility of continuing Entegris’ access
to Millipore’s VMF4 Line capacity beyond the Term of this Agreement on terms and
conditions mutually acceptable to both parties, if any.

 

4.3. Capacity Expansion. Membrane manufacturing capacity will be reviewed in
accordance with a mutually agreed upon schedule during the Term of this
Agreement, but no less often than annually. Entegris shall be responsible to
review and report on the capacity of the Entegris Equipment and Millipore shall
be responsible to review and report on the capacity of the Millipore Equipment.
The results of these reviews will be discussed and documented for reference and
to provide a basis for capacity expansion, as may be appropriate and agreed by
the parties.

 

Page 9 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

4.4. Manufacturing Process Improvements. Millipore and Entegris agree to
implement mutually agreeable Membrane manufacturing process improvements.

 

4.5. End of Term Arrangements for Millipore. Following the expiration or earlier
termination of the Term of this Agreement, Millipore desires the full
capabilities to manufacture (or have manufactured) UPE Membranes for its and its
Affiliated Companies’ use and sale, and for its and its Affiliated Companies’
use in manufacturing (or having manufactured) UPE Products for sale.
Accordingly, to facilitate Millipore’s manufacture of UPE Membranes following
the Term of this Agreement:

 

  4.5.1 (i) Entegris agrees in the event that Entegris during the Term of this
Agreement acquires and has installed at the Premises new equipment in
replacement of the existing Extrusion Line, or otherwise determines during the
Term of this Agreement, in its sole discretion, that the Extrusion Line and/or
one NZE Extractor are surplus and are to be disposed of, then Entegris agrees to
grant Millipore an option to purchase, prior to or at the termination of this
Agreement, at their then current book values and at such other reasonable terms
as the parties may agree, such surplus Extrusion Line and/or NZE Extractor. Upon
consummation of any such sale transaction, Entegris agrees to leave in their
then current locations at the Premises, the subject Extrusion Line and/or NZE
Extractor, as the case may be. Entegris agrees to notify Millipore as to whether
it is granting Millipore such an option, at least eighteen (18) months prior to
the termination of this Agreement; and

 

  4.5.2 In the event that the parties consummate a sale of any equipment deemed
to be surplus by Entegris as specified above, Entegris agrees to provide
Millipore with the know-how (including copies of all pertinent documentation)
and a reasonable amount of transition assistance relating to the design,
specifications, functionality, operation and maintenance of such equipment, or
otherwise necessary or useful for Millipore to be able to continue the UPE
Membrane manufacturing process immediately upon the termination of this
Agreement, so as to be able to make or have made UPE Membrane in the same
process and of the same quality as made and supplied under this Agreement. All
Entegris transition assistance time shall be charged to Millipore at the rates
per person-hour calculated in accordance with Section 7.3 below.

 

Page 10 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

4.6. End of Term Arrangements for Entegris.

To facilitate Entegris’ manufacture of UPE Membranes and Treated Entegris
Membranes at a different location following the expiration or earlier
termination of this Agreement:

 

  4.6.1. Entegris shall remove and transport, at its own expense, the Entegris
Equipment (subject to the consummation of any sale pursuant to any option to
purchase certain items of such Entegris Equipment as specifically set forth in
Subsection 4.5.1 above) from the Premises to a location of its choice within
one-hundred eighty (180) days following such expiration or early termination.
Entegris shall use its best efforts to avoid or minimize damage to the Premises
or to any other part of Millipore’s 80 Ashby Road facility from such removal,
and shall promptly reimburse Millipore for its reasonable and actual costs of
repairing any damage to the extent caused by Entegris or its agents or
representatives in the process of removing the Entegris Equipment from the
Premises or any other parts of such facility;

 

  4.6.2. Millipore shall provide Entegris with know-how (including copies of all
pertinent documentation) and a reasonable amount of transition assistance
relating to the design, specifications, functionality, operation and maintenance
of the Millipore Equipment, such that Entegris can make or have made, and
operate and maintain, equipment substantially equivalent or comparable to the
Millipore Equipment, or successfully outsource the functions performed by the
Millipore Equipment, in the manufacture of UPE Membranes and Treated Other
Entegris Membranes. All Millipore transition assistance shall be charged to
Entegris at the rates per person-hour calculated in accordance with Section 7.3
below; and

 

  4.6.3 Millipore agrees in the event that it determines during the Term of this
Agreement, in its sole discretion, that the VMF4 Line and/or the Film 1 Line are
surplus and are to be disposed of, then Millipore agrees to grant Entegris an
option to purchase, prior to or at the termination of this Agreement, at their
then current book values and at such other reasonable terms as the parties may
agree, such surplus VMF4 Line and/or the Film 1 Line. Upon consummation of any
such sale transaction, Entegris shall remove and transport, at its own expense,
any such purchased surplus equipment from the Premises to a location of its
choice within one-hundred eighty (180) days following such expiration or early
termination. Entegris shall use its best efforts to avoid or minimize damage to
the Premises or to any other part of Millipore’s 80 Ashby Road facility from
such removal, and shall promptly reimburse Millipore for its reasonable and
actual costs of repairing any damage to the extent caused by Entegris or its
agents or representatives in the process of removing such purchased surplus
equipment from the Premises or any other parts of such facility. Millipore
agrees to notify Entegris as to whether it is granting Entegris such an option,
at least eighteen (18) months prior to the termination of this Agreement

 

Page 11 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

4.7. Joint Know-How. In the event that any know-how results from or is developed
in the course of the manufacture of UPE Membranes or Treated Other Entegris
Membranes in the Premises during the Facility Term of this Agreement (including
the use of Millipore Equipment in such manufacture), whether by employees of
Millipore, employees of Entegris or jointly, such know-how shall be jointly
owned by Entegris and Millipore. Millipore shall have rights to use such
know-how in all fields other than the Entegris Core Business, and Entegris shall
have rights to use such know-how in all fields other than the Millipore Core
Business.

 

4.8. Additional Membranes. Entegris shall have the right to add other membranes
to the list and definition of “UPE Membranes” during the Term of this Agreement,
subject to (i) Millipore’s approval (on grounds of safety, compliance with laws,
or avoidance of damage to the Millipore Equipment, the Premises or any other
parts of Millipore’s 80 Ashby Road facility) of the manufacture of such
additional UPE Membranes, which approval shall not be unreasonably withheld or
delayed, and (ii) Millipore’s having sufficient space and equipment capacity for
such additional manufacture, and (iii) scheduling of use of the Millipore
Equipment as shall be negotiated by the parties in good faith.

4.9. Additional Equipment. Subject to Millipore’s prior approval, which approval
shall not be unreasonably withheld or delayed, Entegris shall have the right to
locate additional equipment within the Premises during the Facility Term to the
extent related to the general manufacturing purposes already authorized.

 

5. SUPPLY OF MEMBRANES

 

5.1. Sale of Membrane. Entegris agrees to sell to Millipore Flat Sheet UPE
Membranes, in the amounts contained in Millipore’s Releases, at all times during
the Term and, in the event this Agreement is terminated by Entegris pursuant to
Section 6.2 (iii), at all times following the Term through and including
March 31, 2014 or until any event prior thereto that would have given rise to
Entegris’ right to terminate this Agreement pursuant to Section 6.2 (i) or (ii).
Except as set forth in Section 5.4 hereof, neither party shall have any minimum
or maximum purchase requirements for any or all of such Membranes hereunder,
either per order or in the aggregate.

 

5.2. Terms of Sale. Unless otherwise agreed by both parties in writing, this
Agreement applies to all Releases placed by a Supplied Party with a Supplying
Party during the Term. The terms and conditions of this Agreement shall apply to
any Release, whether or not this Agreement or its terms and conditions are
expressly referenced in the Release. All Membrane shall be tested, inspected and
packaged for delivery by the Supplying Party as mutually agreed by the parties.

 

5.3.

Priority. Unless otherwise agreed by both parties in writing for a specific
transaction, no inconsistent or additional term or condition in any Release, or
in any acknowledgment, invoice or other document issued by a Supplying Party or
its representative in connection with a particular purchase by a Supplied Party,
shall be applicable to a transaction within the scope of this Agreement. Both

 

Page 12 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

 

parties specifically agree that any terms and conditions in any such documents
which are in any way inconsistent with this Agreement shall be inapplicable, and
the terms of this Agreement shall govern.

 

5.4. Forecasts and Releases.

 

  5.4.1 Millipore will provide Entegris with a rolling one-year forecast of its
demand for UPE Membranes hereunder, by calendar quarter (a “One-Year Forecast”),
which will be updated on a quarterly basis, at least thirty (30) days prior to
the start of each calendar quarter. The sub-forecast for the first three
(3) months within any One-Year Forecast shall be referred to as a “3 Month
Forecast”. Millipore must provide Releases for delivery, during the three
(3) months covered by any 3 Month Forecast, of UPE Membranes in at least those
quantities set forth in such 3 Month Forecast. Except for such semi binding
nature of the 3 Month Forecasts as described more specifically at 5.4.3 below,
the One-Year Forecasts will be used for planning purposes only and are not
binding. Entegris will ship UPE Membranes so as to arrive on the delivery date
set forth in a Release, provided that the delivery date set forth in such
Release is not less than thirty (30) days following the date Entegris receives
such Release and provided that the quantities set forth in such Release,
together with those in all other Releases calling for delivery during the same
quarter, are not more than thirty percent (30%) greater than the quantities
provided in the applicable 3 Month Forecast. For any Releases calling for
quantities more than thirty percent (30%) greater than the quantities provided
in such 3 Month Forecast, Entegris shall use commercially reasonable efforts to
deliver such quantities within sixty (60 ) days following the date Entegris
receives such release or as soon as practicable thereafter.

 

  5.4.2 Within ten (10) days after receipt of each One Year Forecast, Entegris
will provide a non-binding, good faith projection of its UPE Membrane
manufacturing volume (broken down between philic and phobic Membranes), by
calendar quarter, for the upcoming four calendar quarters. This information will
be used by Millipore for budgeting of resources and revenue, and for the
determination of budgeted Machine Hourly Rates for purposes of Section 7.1.2.

 

  5.4.3 Millipore’s requirements for membranes for an upcoming quarter shall be
submitted to Entegris in the form of a firm forecast before the start of that
quarter. Millipore shall be entitled to change the forecast without penalty or
other change if the written cancellation notice is received by Entegris prior to
the requested membrane lot being extruded. Millipore shall be entitled to
increase volume of membrane requested during the quarter by issuing a forecast
change in writing and Entegris agrees to make reasonable efforts to accommodate
the requested additional volume. Actual purchase orders will be issued following
lot completion in order to assure that ordered quantities match quantities
available.

 

Page 13 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

5.5. Prices; Delivery and Payment Terms. Membrane prices shall be as set forth
in Section 7.5 hereof. Payment terms for the sale of Membranes hereunder shall
be as set forth in Section 7.6 hereof. Delivery terms for all Membranes will be
FOB 80 Ashby Road, Bedford, MA.

 

5.6 Continuing Supply Discussions. The parties agree to commence good faith
discussions in the first calendar half of 2012 regarding the possibility of
continuing the supply of some Membranes from Entegris to Millipore beyond the
Term of this Agreement on terms and conditions mutually acceptable to both
parties, if any.

 

5.7 Safety Stock.

5.7.1 Each party acknowledges that the generation of a sufficient safety stock
of UPE Membrane inventory meeting specifications and produced using a qualified
process (the “Safety Stock”) is appropriate. Accordingly, during the Term
Millipore will determine routine safety stock levels required and include
sufficient membrane quantities in quarterly forecasts to achieve the desired
safety stock levels.

5.7.2 Commencing in the calendar quarter immediately following Millipore’s
receipt of the Move Notice from Entegris, Millipore will supplement each
One-Year Forecast thereafter with an extended forecast of demand which Millipore
reasonably believes it will require during the six month period immediately
following the Move (“Move Buffer Stock”). Entegris will review such Move Buffer
Stock forecast and communicate to Millipore any concerns Entegris may have
regarding its ability to produce the requested quantity. The portion of the Move
Buffer Stock that has been QA released as finished rollstock will be owned and
carried by Millipore. If it is agreed that Entegris will hold some of the Move
Buffer Stock as gel rolls, then Entegris will own and carry such inventory until
such time as it is converted to acceptable finished rollstock.

5.7.3 Entegris will not commence the Move, including the reduction or cessation
of production or the movement of any Entegris Equipment, until the parties have
created an inventory of Safety Stock of at least the amount of the Move Buffer
Stock. Until commencement of the Move, Entegris will make all commercially
reasonable efforts to maintain the Move Buffer Stock at such amount.

5.7.4 The parties agree that production in any calendar quarter in excess of, or
below, 200,000 feet shall increment or decrement, respectively, the amount of
Safety Stock. In addition, material returns for verified quality issues related
to the

 

Page 14 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

portions of the process controlled by Entegris will reduce the amount of Safety
Stock, foot for foot. The parties will review the amount of Safety Stock on a
monthly basis and will mutually determine the then current level of Safety
Stock. The parties acknowledge that the Safety Stock requirements described in
this section are exclusively for the benefit of Millipore’s supply needs.
Millipore will provide the necessary storage space for any Safety Stock,
including the Move Buffer Stock, which storage space shall be outside the then
current Premises.

5.7.5 Although fully treated, finished Membrane is preferable, if the parties
mutually agree that it is a necessity in order to facilitate the Move, up to
fifteen percent (15%) of the Move Buffer Stock may be comprised of gel rolls,
which are composed of Flat Sheet UPE Membrane that has not yet been processed
through the Annealing Line. Any such gel rolls shall be processed at the
Premises when such rolls are actually processed.

 

6. TERM AND TERMINATION

 

6.1. The effective period of this Agreement (the “Term” or “Term of this
Agreement”) shall begin on the Effective Date and continue thereafter until
March 31, 2014 or until earlier termination in accordance with Section 6.2. Any
Release issued by a Supplied Party before the effective date of termination and
in accordance with Section 5.4 hereof shall be fulfilled by the Supplying Party.

 

6.2. Either party may terminate this Agreement prior to December 31, 2012
without prejudice to any rights or liabilities accruing up to the date of
termination:

 

  (i) in the event of a material breach by the other party of any of the terms
and conditions of this Agreement, by giving the other party written notice of
such breach, provided that such breach shall not have been cured within one
hundred twenty (120 ) days following such notice; or,

 

  (ii) immediately, by written notice thereof, if any of the following events or
an event analogous thereto occurs:

 

  a. an adjudication has been made that the other party is bankrupt or
insolvent;

 

  b. the other party has filed bankruptcy proceedings or has had such
proceedings filed against it, except as part of a bona fide scheme for
reorganization;

 

  c. a receiver has been appointed for all or substantially all of the property
of the other party;

 

  d. the other party has assigned or attempted to assign this Agreement for the
benefit of its creditors; or

 

  e. the other party has begun any proceeding for the liquidation or winding up
of its business affairs; or,

 

Page 15 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

  (iii) at any time for convenience of the terminating party upon twenty-four
(24) months prior written notice to the other party.

 

6.3. Termination under this Section 6 shall be in addition to and not a
substitute for other rights or causes of action of the terminating party.

 

6.4. Termination of this Agreement shall not in any way operate so as to impair
or destroy any of the rights or remedies of either party, either at law or in
equity, nor shall it relieve the parties of their obligations pursuant to
Sections 1, 3.1, 4.5, 4.6, 4.7, 6, 8, 9, and 13 through 16 hereof, each of which
shall survive the termination or expiration of this Agreement.

 

7. PRICES AND PAYMENTS

 

7.1. Machine Hourly Rates. The hourly rates (“Machine Hourly Rates”) for use by
Entegris of Millipore’s VMF4 Line, Film 1 Annealing Line and Mix Room equipment
(the “Machines”), and the invoicing thereof, shall be as set forth in this
Section 7.1. Machine usage (including production and research and development
usage) shall be calculated in accordance with the formula set forth in Annex 2.

 

  7.1.1.

Machine Hourly Rates. Commencing on the Effective Date, the Machine Hourly Rates
set forth in Annex 1, subject to the annual adjustments as set forth below in
this Section, shall be applicable from the Effective Date through the end of the
period of the Term of this Agreement. The Machine Hourly Rates shall be adjusted
annually as of January 1 of each year, beginning in calendar year 2010, to
reflect (i) the then most recent August-to-following-August percentage changes,
up or down, in the Producer Price Index for the industry group Pharmaceutical
Preparation Manufacturing (series identification number PCU325412325412),
(ii) any demonstrated increases in Millipore’s costs associated directly with
use of the Machines hereunder and which costs are extraordinary, not presently
anticipated and not reflected in the Producer Price Index used pursuant to
clause (i) above, and (iii) changes to depreciation charges as a result of
capital improvements to the Machines for the production of Membranes, as set
forth in Section 7.4.2; provided, however, that commencing on January 1, 2009
the Machine Hourly Rates for Millipore’s VMF4 Line will not be subject to such
annual changes and will remain at $313.38 per hour through December 31, 2012
after which VMF4 Line hourly rates may be adjusted annually following the same
approach used for other machine hourly rates as described above. Machine Hourly
Rates to Entegris are independent of Millipore production volumes on the
Machines. 7.1.2. Invoicing for Machine Hourly Rates. Millipore shall be entitled
to invoice Entegris monthly for Machine usage following the end of each month.
The Machine Hourly Rates used for the first two months of each calendar quarter
shall be the average Machine Hourly

 

Page 16 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

 

Rates that would apply for the budgeted use of each Machine for such quarter, as
calculated by Millipore based on the then most recent projections provided by
Entegris pursuant to Section 5.4.2 hereof. The invoice for the third month of
each calendar quarter shall be adjusted to effect a “true up” to actual Machine
usage by invoicing for the net difference between the Machine Hourly Rate
applicable to the actual hourly usage of the Machine in question for the entire
quarter multiplied times the actual hours of usage of such Machine for the
quarter less the amounts invoiced for usage of such Machine for the first two
months of the quarter. This “true up” is so that Entegris effectively pays for
all of a quarter’s hours at the Machine Hourly Rates appropriate for those total
hours.

 

7.2. Occupancy Rates. Commencing on the Effective Date, rates for occupancy and
use of the Premises shall be as set forth in Exhibit B.

 

7.3. Support Rates. Commencing on the Effective Date, rates for extraordinary
Millipore supervisory, operational assistance and technical support (as
described in Section 3.2 hereof) that are currently in use by the parties during
2005 shall be applicable from the Effective Date through December 31, 2008.
Commencing on January 1, 2009, rates for extraordinary Millipore supervisory,
operational assistance and technical support (as described in Section 3.2
hereof) shall be as shown in Annex 1. These rates will be adjusted annually as
of January 1 of each year, beginning in calendar year 2010, to reflect (i) the
then most recent August-to-following-August percentage changes, up or down, in
the Producer Price Index for the industry group Pharmaceutical Preparation
Manufacturing (series identification number PCU325412325412) and (ii) any
demonstrated increases in Millipore’s costs associated directly with providing
such support hereunder and which costs are extraordinary, not presently
anticipated and not reflected in the Producer Price Index used pursuant to
clause (i) above.

 

7.4. Impact of Capital Investment on Prices.

 

  7.4.1. Entegris shall be responsible for funding required capital improvements
to the Entegris Equipment for production of hydrophobic Membranes. Millipore
shall be responsible for funding required capital improvements to the Millipore
Equipment for production of hydrophilic Membranes. To the extent that capital
improvements are required for the Millipore Equipment used in the production of
hydrophobic Membranes, responsibility for funding that capital improvement shall
be mutually agreed upon in accordance with Section I.1.7 of the Supplement. If
one party funds the purchase of additional equipment for use in manufacture of
UPE Membranes at the Premises, that equipment shall be owned by the funding
party.

 

Page 17 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

  7.4.2. Changes to depreciation charges as a result of capital improvements to
the Equipment for the production of Membranes will be reflected in the
appropriate work center rates and would be part of the rate adjustment process
set forth in Sections 7.1.2 and 7.3. Millipore and Entegris each agree to inform
the other of capital purchases that may eventually affect proposed rate/price
changes hereunder no later than the time that purchase orders for such capital
purchases are placed.

 

  7.4.3. Millipore shall have approval authority with respect to any Entegris
proposed modifications to VMF 4 equipment for UPE Membrane processing. Millipore
agrees that proposed modifications to the VMF4 equipment for non-Entegris UPE
Membrane processing that could influence the processing of UPE Membranes on the
VMF 4 equipment shall be reviewed with Entegris and shall be subject to mutual
agreement.

 

  7.4.4. Millipore shall have approval authority for any Entegris proposed
modifications to Film 1 manufacturing process for UPE Membranes. Financial
impact of those modifications would be mutually agreed upon prior to proceeding.

 

  7.4.5. In the event of a process change to either the Film 1 or VMF4 lines,
Millipore shall be responsible for change control management for any impact on
Millipore products. Likewise, Entegris would be responsible for change control
management for any impact on Entegris products.

 

7.5. Membrane Prices.

 

  7.5.1. Intentionally Omitted.

 

  7.5.2. Commencing on the Effective Date through December 31, 2009, until
adjusted pursuant to Section 7.5.3, prices for Flat Sheet UPE Membranes to
Millipore produced at the Premises, together with up to eight (8) rolls produced
at the New Entegris Facility that are used to ascertain basic feasibility, shall
be at Entegris’ Manufacturing cost plus fifteen percent (15%). For Flat Sheet
UPE Membranes produced at the New Entegris Facility (other than the rolls for
feasibility evaluation as described and priced above), prices shall as set forth
on Annex 3 for the Term of this Agreement. The parties acknowledge that all Flat
Sheet UPE Membranes will be produced at the New Entegris Facility after June 30,
2012.

 

  7.5.3. Entegris has notified Millipore as to the adjusted Manufacturing Cost
to be in effect for calendar year 2009 for the Membranes to be supplied by
Entegris that will be produced at the Premises and shall make available an
“open-book” review of such Manufacturing Cost. Membrane Prices hereunder will be
adjusted as of January 1, 2010 to reflect such adjusted Manufacturing Cost.
Without limiting the factors involved in determining Manufacturing Cost, the
Manufacturing Cost of UPE Membranes shall take into account the budgeted Machine
Hourly Rates based on projected annual UPE Membrane manufacturing volume.

 

Page 18 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

7.6. Payment of Invoices. All amounts payable by either party to the other
pursuant to this Agreement, except for amounts payable as Rent, shall be payable
within forty-five (45) days following the later of (i) receipt of ordered
Membranes, performance of services or Machine usage, and (ii) receipt of
invoice. All payments shall be made in U.S. Dollars. Any late payments shall be
subject to interest at a rate of twelve percent (12%) per annum.

 

8. NON-COMPETITION

Except as otherwise provided in Article 5 hereof or elsewhere in this Agreement:

 

8.1. Millipore agrees that neither it nor any of its Affiliated Companies will
(i) sell outside of the Millipore Core Business any UPE Membranes or UPE
Products, or (ii) sell any UPE Membranes or UPE Products to any distributor, OEM
manufacturer or other third party that has rights to, or that Millipore or any
such Affiliated Company has reason to believe will, resell such UPE Membranes or
UPE Products outside of the Millipore Core Business or sell other products which
include UPE Membranes or UPE Products as materials or components outside of the
Millipore Core Business.

 

8.2. Entegris agrees that neither it nor any of its Affiliated Companies will
(i) sell into the Millipore Core Business any Other UPE Membranes or Other UPE
Products, or (ii) sell any Other UPE Membranes or Other UPE Products to any
distributor, OEM manufacturer or other third party that has rights to, or that
Entegris or any such Affiliated Company has reason to believe will, resell such
Other UPE Membranes or Other UPE Products into the Millipore Core Business or
sell other products which include Other UPE Membranes or Other UPE Products as
materials or components into the Millipore Core Business.

 

8.3. Intentionally Omitted.

 

8.4. Intentionally Omitted.

 

8.5. Entegris agrees that neither it nor any of its Affiliated Companies will
(i) sell outside of the Entegris Core Business any Treated Entegris Membranes or
Treated Entegris Products, or (ii) sell any Treated Entegris Membranes or
Treated Entegris Products to any distributor, OEM manufacturer or other third
party that has rights to, or that Entegris or any such Affiliated Company has
reason to believe will, resell such Treated Entegris Membranes or Treated
Entegris Products outside of the Entegris Core Business or sell other products
which include Treated Entegris Membranes or Treated Entegris Products as
materials or components outside of the Entegris Core Business.

 

Page 19 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

8.6. In the event that either party discovers any distribution arrangements
pre-existing the Original Contract Date that would conflict with the provisions
of this Agreement, the parties agree that any such pre-existing arrangements
shall not constitute a breach hereunder, and they further agree: (i) to use
reasonable commercial efforts to cause any such terms of distribution agreements
that are inconsistent with the provisions contained herein to be amended so as
to be consistent with these provisions, (ii) not to amend any distribution
agreements following the date of this Agreement so as to be inconsistent with
such provisions, and (iii) not to renew or enter into any distribution
agreements or other agreements containing terms inconsistent with the provisions
contained herein following the date of this Agreement.

 

8.7. It is acknowledged and accepted that either party or its Affiliated
Companies may from time to time hereafter unintentionally make sales that would
be prohibited in accordance with Sections 8.1 through 8.5 (“Sales Outside
Field”). Accordingly, notwithstanding Sections 8.1 through 8.5, each party
agrees not to actively market or attempt to make Sales Outside Field, provided
that for any Sales Outside Field that are nevertheless made by and known to a
party, such party shall, within forty-five (45) days following the end of each
calendar year in which such Sales Outside Field were made, provide an accounting
of its Gross Margins on such Sales Outside Field during such calendar year (such
accounting to include the total amount of such Sales Outside Field, the total
Gross Margins on such Sales Outside Field, and detail regarding the customers to
which such Sales Outside Field were made) and payment of the amount of such
Gross Margins to the other party. Other than such accountings, neither party
shall be liable for any commission, payment, remittance, accrual or obligation
or incur any other liability to the other party with respect to any such Sales
Outside Field. For purposes of this Section, “Gross Margins” on a party’s Sales
Outside Field shall mean the sale price, net of discounts and other sales
deductions, of a Membrane or product sold Outside Field, less such party’s fully
burdened manufacturing cost of such Membrane or product (which for Membranes
purchased from the other party hereunder shall mean the price paid to the other
party for such Membranes).

 

9. WARRANTIES AND INDEMNIFICATION

 

9.1. Each Supplying Party warrants to the corresponding Supplied Party that:

 

  (i) All Membranes supplied to the Supplied Party hereunder shall conform to
the specifications for such Membranes as in effect as of the date of this
Agreement and as provided to the Supplied Party, as such specifications may be
amended as agreed by the parties;

 

  (ii) All Membranes supplied hereunder shall be free of defects in materials
and workmanship; and

 

Page 20 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

  (iii) It will abide by all applicable laws and regulations in manufacturing
and supplying Membranes pursuant to this Agreement.

 

9.2. In the event of a breach of the foregoing warranties, the Supplying Party’s
sole obligation to the Supplied Party shall be to repair, replace or refund, at
the Supplying Party’s option, any non-conforming Membranes.

 

9.3. THE SUPPLYING PARTY MAKES NO OTHER WARRANTY, EXPRESSED OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. FURTHERMORE, THE SUPPLYING PARTY SHALL NOT BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR ANY OTHER INDIRECT DAMAGES RESULTING FROM
ECONOMIC LOSS OR PROPERTY DAMAGE SUSTAINED BY THE SUPPLIED PARTY FROM THE USE OF
THE SUPPLIED MEMBRANES.

 

9.4. Each Supplying Party agrees to indemnify and hold the corresponding
Supplied Party harmless from and against any claim or legal action by a third
party against such Supplied Party (including reasonable attorneys’ fees
associated therewith) based on damages incurred as a result of property damages,
personal injury or death, to the proportionate extent arising from a breach of
any of the above warranties of the Supplying Party or from the Supplying Party’s
negligent action or omission.

 

9.5. Without limiting any other rights or remedies that a Supplied Party may
have, if such Supplied Party determines that delivered Membranes do not conform
to the agreed specifications for such Membranes, then such Supplied Party may
reject or withdraw its acceptance thereof and shall notify the Supplying Party
in writing of such nonconformity or error within thirty (30) days from receipt
of such Membranes by the Supplied Party. The Supplied Party may subject any
Membrane to internal testing for purposes of determining conformity to
specifications. The Supplying Party shall have fifteen (15) days after receipt
of written notice of nonconformity or error to replace nonconforming Membranes
at the expense of the Supplying Party. If so directed by the Supplying Party,
the Supplied Party shall return nonconforming Membranes to the Supplying Party’s
manufacturing facilities, at the Supplying Party’s expense and using such
carrier and such delivery dates and terms as the Supplying Party shall
reasonably specify.

 

9.6. The parties agree to have their representatives meet at least once every
three (3) months (unless otherwise agreed) to review compliance with the
manufacturing, specifications, product quality, forecasting and delivery terms
set forth in this Agreement, and to agree on any necessary corrective actions or
modifications to the Supplement as then in effect.

 

Page 21 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

10. MEMBRANE MODIFICATIONS; NEW MEMBRANES.

 

10.1. Each Supplying Party agrees that it will not substantially change the
Membranes that it will supply hereunder or their formulation, manufacturing or
testing processes, process equipment, other aspects of form, fit or function, or
production location, unless the Supplied Party approves such change in writing,
which approval may require formal validation and qualification and possibly
customer notification. The implementation of any such accepted changes shall be
subject to the parties’ agreement on any change in price or other terms of
supply as may be necessitated or requested by a party as a result of such
change.

 

10.2. If any new or improved UPE Membranes result from research and development
work that may be conducted by either Millipore or Entegris during the Term of
this Agreement, or are requested by Millipore to be added to the supply
provisions hereof, and are agreed to by Entegris, and are technically feasible
for Entegris to manufacture, it is intended that such UPE Membranes be added to
this Agreement both in terms of Entegris’ supply to Millipore and Entegris’
manufacture of such UPE Membranes, and they shall be so added to this Agreement
upon agreement by the parties as to specifications and pricing, which pricing
shall be consistent in methodology with the pricing hereunder.

 

11. ACCESS TO FACILITIES

At any time during the Term, upon reasonable advance notice by a Supplied Party,
such Supplied Party’s authorized representatives and customers (subject to
appropriate confidentiality obligations) shall be provided access to the
facilities of the Supplying Party to audit or verify conformity with applicable
laws and regulations and mutually agreed to quality standards. During the
Facility Term of this Agreement, Millipore’s authorized representatives shall be
provided access to the Premises for the purpose of auditing or troubleshooting
(to be coordinated with Entegris) of technical problems with UPE Membranes or
their manufacture. Also, Millipore and Entegris customers (subject to
appropriate confidentiality obligations and on reasonable advance notice, and
for the purposes indicated above) shall be provided reasonable access,
respectively, to the Premises (during the Facility Term) and to the New Entegris
Facility and to the areas of Millipore’s 80 Ashby Road facility where the
Millipore Equipment is located and used (limited to the VMF4 Line after the
Facility Term) up to the Term of this Agreement.

 

12. INSURANCE RELATED TO MEMBRANES

Each Supplying Party agrees to procure and maintain, at all times during the
Term, product liability insurance with respect to the Membranes supplied by it
(Broad Form Vendor’s Endorsement) and contractual liability coverage, with the
minimum limits of $5,000,000 (Five Million Dollars). Each Supplying Party shall,
upon request by the Supplied Party, furnish to the Supplied Party a certificate
of insurance evidencing the foregoing coverage and limits. The insurance
provider shall not be changed without providing the Supplied Party with ten
(10) days’ prior written notice.

 

Page 22 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

13. CONFIDENTIALITY

 

13.1. Confidential Information. For the purpose of this Agreement the term
“Confidential Information” means Information which is not otherwise in the
public domain and of which the owner actively undertakes to restrict or control
the disclosure to persons or entities other than Millipore or Entegris or their
Subsidiaries in a manner reasonably intended to maintain its confidentiality,
and which: (i) the party owning or disclosing Confidential Information
(“Disclosing Party”) disclosed to the non-owning party or recipient of the
Confidential Information (“Receiving Party”) or the Receiving Party had access
to on or before the Original Contract Date; (ii) is contained in or referred to
by this Agreement or any exhibit or annex hereto and is known to or in the
possession of the Receiving Party as of the Effective Date; or (iii) is
disclosed to the Receiving Party pursuant to this Agreement during the Term (the
“Disclosure Period”). Confidential Information may include information relating
to, by way of example, research, products, services, customers, markets,
software, developments, inventions, manufacturing processes, designs, drawings,
engineering, marketing or finances, and may be in writing, disclosed orally or
learned by inspection of computer programming code, equipment or facilities.
Confidential Information of third parties that is known to, in the possession of
or acquired by a Receiving Party pursuant to a relationship with the Disclosing
Party shall be deemed to be the Disclosing Party’s Confidential Information for
purposes of this Section 13.

 

  13.1.1. Highly Confidential Information means Confidential Information that is
technical know-how and trade secrets relating to: (i) Information relating to
manufacturing processes or procedures with respect to devices or other products
that are commercially released or for which substantial steps have been taken
towards commercialization as of the Effective Date; (ii) Information generated
by research and development activities; (iii) chemical and other scientific
formulae used for the manufacture or treatment of membranes or other separations
media or of devices or other products that are commercially released or for
which substantial steps have been taken towards commercialization as of the
Effective Date; or (iv) any other Information which Millipore and Entegris agree
is Highly Confidential hereunder.

 

  13.1.2.

Exclusions from Confidential Information. Notwithstanding the foregoing
provisions of this Section 13.1, Confidential Information shall exclude
information that: (i) was in the Receiving Party’s possession before receipt
from the Disclosing Party and obtained from a source other than the Disclosing
Party and other than through the prior relationship of the Disclosing Party and
the Receiving Party

 

Page 23 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

 

before the Original Contract Date; (ii) is or becomes a matter of public
knowledge through no fault of the Receiving Party; (iii) is rightfully received
by the Receiving Party from a third party without a duty of confidentiality;
(iv) is disclosed by the Disclosing Party to a third party without a duty of
confidentiality on such third party; (v) is independently developed by the
Receiving Party; or (vi) is publicly disclosed by the Receiving Party with the
Disclosing Party’s prior written approval.

 

13.2. Confidentiality And Non-Use Obligations. During the Confidentiality Period
(as defined in Section 13.3 below), the Receiving Party shall (i) protect the
Confidential Information of the Disclosing Party by using the same degree of
care, but no less than a reasonable degree of care, to prevent the unauthorized
use, dissemination, or publication of the Confidential Information as Receiving
Party uses to protect its own confidential information of a like nature,
(ii) not use such Confidential Information in violation of any use restriction
herein, and (iii) not disclose such Confidential Information to any third party,
except as expressly permitted under this Agreement or in any other agreements
entered into between the parties in writing, without prior written consent of
the Disclosing Party.

 

13.3. Duration of Confidentiality Obligations. The confidentiality obligations
provided for in this Section 13 shall continue in effect for the following
periods (the “Confidentiality Period”): (i) with respect to Confidential
Information that is not Highly Confidential Information, for a period of five
(5) years following either (A) the Effective Date with respect to Confidential
Information of the Disclosing Party that is known to or in the possession of the
Receiving Party as of the Effective Date or (B) the date of disclosure with
respect to Confidential Information that was or will be disclosed by the
Disclosing Party to the Receiving Party after the Effective Date but before the
expiration of the Disclosure Period (as defined in Subsection 13.1 above); and
(ii) with respect to Highly Confidential Information, in perpetuity. The
obligations set forth in this Section 13 shall survive any termination of this
Agreement.

 

13.4. Compelled Disclosure. If the Receiving Party or any of its respective
Subsidiaries believes that it (i) is legally obligated to disclose, or (ii) will
be compelled by a court or other authority of competent jurisdiction to
disclose, Confidential Information of the Disclosing Party, it shall give the
Disclosing Party prompt written notice so that the Disclosing Party may take
steps to oppose such disclosure and cooperate with the Disclosing Party in its
attempts to oppose such disclosure. If the Receiving Party complies with the
preceding sentence, it shall not be prohibited from complying with such
requirement to disclose, but shall take all reasonable steps to make such
disclosure subject to a suitable protective order or otherwise to prevent
unrestricted or public disclosure.

 

Page 24 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

13.5. No Restriction on Disclosing Party. Nothing in this Section 13 shall
restrict the Disclosing Party from using, disclosing, or disseminating its own
Confidential Information in any way.

 

13.6. Disclaimer of Warranties as to Confidential Information. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL CONFIDENTIAL INFORMATION IS PROVIDED ON AN “AS
IS, WHERE IS” BASIS AND THAT NEITHER PARTY NOR ANY OF ITS SUBSIDIARIES HAS MADE
OR WILL MAKE ANY WARRANTY WHATSOEVER, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT.

 

14. NO OTHER RIGHTS

Neither party shall have any rights hereunder to any patents or other
intellectual property of the other party, except as specifically set forth
herein. Without limiting the generality of the foregoing, neither party shall
have any rights to use any trademarks of the other party for any purpose in
connection with the Membranes to be manufactured or supplied hereunder.

 

15. DISPUTE RESOLUTION

 

15.1. Discussion of Parties. In the event of a dispute between the parties
arising out of or related to this Agreement (the “Dispute”), a party seeking to
resolve the Dispute shall give written notice to the other party, describing
briefly the nature of the Dispute and its claim and identifying an individual
with authority to settle the Dispute on its behalf. The party receiving such
notice shall have five (5) business days within which to designate, in a written
notice given to the initiating party, an individual with authority to settle the
Dispute on its behalf. Neither of such authorized individuals shall have had
direct substantive involvement in the matters involved in the Dispute. The
authorized individuals shall make such investigation as they deem appropriate
and thereafter promptly (but in no event later than thirty (30) days from the
date of the initiating party’s notice) shall commence discussions concerning
resolution of the Dispute.

 

15.2.

If the Dispute has not been resolved within thirty (30) days from the
commencement of discussions, it shall be submitted to final and binding
arbitration under the then current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), by one (1) arbitrator in Boston, Massachusetts.
Such arbitrator shall be selected by the mutual agreement of the parties or,
failing such agreement, shall be selected according to the aforesaid AAA rules.
The arbitrator will be instructed to prepare and deliver a written, reasoned
opinion stating its decision within thirty (30) days of the completion of the
arbitration. The prevailing party in such arbitration shall be entitled to
expenses, including costs and reasonable attorneys’ and other professional fees,

 

Page 25 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

 

incurred in connection with the arbitration. The decision of the arbitrator
shall be final and non-appealable and may be enforced in any court of competent
jurisdiction.

 

15.3. Continuity of Service and Performance. Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement during the course of dispute resolution pursuant to the
provisions of this Section 15 with respect to all matters not subject to such
dispute, controversy or claim.

 

16. GENERAL PROVISIONS

 

16.1. Notices. Any notice or other communication required or permitted to be
given by either party pursuant to the terms of this Agreement shall be in
writing and shall be deemed given if and when delivered by hand or sent by
certified mail, return receipt requested, overnight courier, confirmed telecopy,
or confirmed electronic mail transmission, addressed as follows:

 

If to Millipore:    Millipore Corporation    290 Concord Road    Billerica, MA
01821    Attn: Vice President, Global Operations    Fax: (978) 715-1385 with a
copy to:    Millipore Corporation    290 Concord Road    Billerica, MA 01821   
Attn: General Counsel    Fax: (978) 715-1382 If to Entegris:    Entegris, Inc.
   129 Concord Road    Billerica, MA 01821    Attn: Ex. VP & COO    Fax: (978)
436-6739 with a copy to:    Entegris, Inc.    129 Concord Road    Billerica, MA
01821    Attn: General Counsel    Fax: (978) 436-6739

or to such electronic mail address as may be specified by an addressee party to
the other party by one of the other means provided above, or to such other
address, telecopy number or electronic mail address as may be specified by an
addressee party to the other by one of the means provided above.

 

Page 26 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

16.2. Force Majeure. The obligations of a party under this Agreement will be
suspended to the extent that it is wholly or partially precluded from complying
with its obligations under this Agreement by force majeure. Force majeure
includes, but is not restricted to, fire, storm, flood, earthquake, explosion,
accident, act of the public enemy, war, rebellion, insurrection, sabotage,
epidemic, quarantine restriction, labor dispute, labor shortage, transportation
embargo or failure or delay in transportation, act of God, act (including laws,
regulations, disapprovals or failure to approve) of any government agency,
whether national, municipal, or otherwise. During the existence of any such
force majeure condition, the affected party shall nevertheless use its best
efforts to remove the cause thereof.

 

16.3. Entire Agreement; Old Agreement. This Agreement, including Exhibits A, B,
and C and Annexes 1 and 2, attached hereto, is the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any prior
negotiations and agreements or understandings and any contemporaneous oral
agreements or understandings with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the Old Agreement shall be deemed
replaced in its entirety by this Agreement as of the Effective Date, provided
that the Old Agreement shall continue to apply to all activities or events that
occurred prior to the Effective Date.

 

16.4. Governing Law. This Agreement shall be construed in accordance with and
all Disputes hereunder shall be governed by the laws of the Commonwealth of
Massachusetts as applied to transactions taking place wholly within
Massachusetts between Massachusetts residents. The Superior Court of Middlesex
County and/or the United States District Court for the District of Massachusetts
shall have jurisdiction and venue over all Disputes between the parties that are
permitted to be brought in a court of law pursuant to Section 15 above.

 

16.5. Counterparts. This Agreement and the Exhibits and Annexes hereto and the
other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

 

16.6. Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. Neither party may
assign this Agreement or any rights or obligations hereunder, without the prior
written consent of the other party, and any such assignment shall be void.
Notwithstanding the foregoing, either party may assign this Agreement and all
(but not less than all) of its rights and obligations hereunder to a purchaser
or transferee of, or other successor to, substantially all of its business.

 

Page 27 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

16.7. Severability. If any term or other provision of this Agreement or the
Exhibits or Annexes attached hereto is determined by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

16.8. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Exhibits and Annexes attached hereto are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

16.9. Amendment. No change or amendment will be made to this Agreement or the
Exhibits or Annexes attached hereto except by an instrument in writing signed on
behalf of each of the parties to such agreement.

 

16.10. Authority. Each of the parties hereto represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and general equity principles.

 

16.11. Interpretation. The headings contained in this Agreement or in any
Exhibit hereto are for reference purposes only and shall not be conclusive as to
the meaning or interpretation of this Agreement. When a reference is made in
this Agreement to a Section, Exhibit or Annex, such reference shall be to a
Section, Exhibit or Annex of this Agreement unless otherwise indicated.

 

Page 28 of 50



--------------------------------------------------------------------------------

Fourth Amended and Restated Membrane Manufacture and Supply Agreement Between
Millipore Corporation and Entegris, Inc. dated January 10, 2011

 

16.12. Exhibits and Annexes. This Agreement includes the following Exhibits and
Annexes, each of which constitutes an integral component part of this Agreement:

 

Exhibit A.    Membranes Covered by Agreement Exhibit B    Lease Terms including
Attachment A Exhibit C    The Supplement Annex 1    Machine Hourly Rates and
Support Rates Annex 2    Formula for Calculating Machine Usage Hours Annex 3   
Membrane Prices from New Entegris Facility

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the Effective Date.

 

MILLIPORE CORPORATION       ENTEGRIS, INC. By:  

/s/ PETER C. KERSHAW.

    By:    

/S/ BERTRAND LOY.

Name:   Peter C. Kershaw     Name:     Bertrand Loy Title:   Corporate Vice
President, Global Operations     Title:     Executive Vice President and Chief
Operating Officer

 

Page 29 of 50



--------------------------------------------------------------------------------

Exhibit A

Membranes Covered By Agreement

 

Membrane    Description    Note    Other Flat Sheet UPE Membranes   

UPBP00000

  

1.0 um phobic, thick UPE

  

DOHP00000

  

0.65 um phobic, thick UPE

  

UPDP

  

0.65 um phobic, thick UPE

   With Interleaf

UPHP00000

  

0.45 um phobic, thick UPE

   With Interleaf

UPHP000HC

  

0.45 um phobic, thick UPE

   With Interleaf

UPHP000NI

  

0.45 um phobic, thick UPE

  

UPGP00000

  

0.2 um phobic, thick UPE

  

UPGP000HC

  

0.2 um phobic, thick UPE

   With Interleaf

UPVP00000

  

0.1 um phobic, thick UPE

  

UPVP00000HF

  

0.1 um phobic, thick UPE

  

UPZP00000

  

0.05 um phobic, thick UPE

  

UPZP000HC

  

0.05 um phobic, thick UPE

   With Interleaf

GOHT

  

0.25 um phobic, thin UPE

  

TPGP00000

  

0.2 um phobic, thin UPE

  

VOHT

  

0.15 um phobic, thin UPE

  

TPVP00000

  

0.1 um phobic, thin UPE

  

ZOHT

  

0.05 um phobic, thin UPE

  

TPZP00000

  

0.05 um phobic, thin UPE

  

TPLP

  

0.04 um phobic, thin UPE

  

TPYP00000

  

0.03 um phobic, thin UPE

  

TPXP00000

  

0.02 um phobic, thin UPE

  

TPTP00000

  

0.01 um phobic, thin UPE

      Treated Flat Sheet UPE Membranes   

JOTD00000

  

0.25 um Charged, philic UPE

  

WOTD00000

  

0.15 um Charged, philic UPE

  

ZOTD00000

  

0.05 um Charged, philic UPE

  

WOTN00000

  

0.15 um Charged, neutral UPE

  

VOTN00000

  

0.10 um Charged, neutral UPE

  

ZOTN00000

  

0.05 um Charged, neutral UPE

  

LOTN00000

  

0.04 um Charged, neutral UPE

  

JETA00000

  

0.25 um anionic UPE

  

WETA00000

  

0.15 um anionic UPE

  

ZETA00000

  

0.05 um anionic UPE

  

LETA00000

  

0.04 um anionic UPE

  

ZOTAM0000

  

0.05 um PCM modified UPE

  

ZOTN00000

  

PCM modified UPE

  

YOTAM0000

  

0.02 um PCM modified UPE

  

 

Page 30 of 50



--------------------------------------------------------------------------------

EXHIBIT B

Lease Terms

 

1. Millipore hereby leases to Entegris, and Entegris hereby leases from
Millipore, the areas within Buildings “C”, “D” and “F” of Millipore’s facility
at 80 Ashby Road, Bedford, MA, as more specifically described and shown in
Attachment A to the terms set forth in this Exhibit B (collectively, the “Lease
Terms”), as such areas may be added to, reduced or substituted for as provided
in these Lease Terms (the “Premises”), including as specifically set forth in
Section 3.3, solely for purposes of its manufacture of UPE Membranes, and PFA
Hollow Fiber Membranes and warehousing of raw materials and components used in
such manufacture, and for no other purposes except as Millipore may specifically
authorize in its sole discretion.

 

2. The Lease of the Premises shall commence as of the Effective Date and
continue through the end of the Facility Term, or until such time as Entegris
has removed all Entegris Equipment from the Premises in accordance with the
terms of Section 4.6.1 of this Agreement. Subject to achievement of the required
Safety Stock as set forth in the Agreement at section 5.7, Entegris shall have
vacated the Premises by the end of the Facility Term.

 

3. Entegris shall pay to Millipore rent/occupancy charges for the Premises
(“Rent”) as follows:

 

3.1 From the Effective Date through December 31, 2009, Rent shall be $ 91.14 per
square foot of the Premises. Rent shall be adjusted annually thereafter, on a
square-footage basis, on January 1 of each year, beginning with 2010, as
follows: (a) The utility portion of the Rent (which for calculation of the
current Rent shall be 39.8% of the total Rent) will be adjusted by the same
percentage as the then most recent August-to-following-August percentage change
in the average actual cost per kilowatt hour paid by Millipore for the 80 Ashby
Road, Bedford facility (e.g. for calendar year 2010, the percentage change in
such average cost from August 2008 to August 2009); (b) the remainder of the
Rent (which for calculation of the current Rent shall be 60.2% of the total
Rent) will be adjusted by the same percentage change as the then most recent
August-to-following-August percentage change in the Producer Price Index for the
industry group – Pharmaceutical Preparation Manufacturing (series identification
number PCU325412325412) (e.g. for calendar year 2010, the percentage change in
such index from August 2008 to August 2009). Rent shall be payable by Entegris
monthly on or before the fifth day of each month.

 

3.2 It is acknowledged and agreed that in the event that the square footage of
the Premises is adjusted during the Facility Term as a result of a shift of
production as provided in this Agreement or pursuant to Section 3.3, the
corresponding Rent due to Millipore hereunder shall be adjusted accordingly.

 

Page 31 of 50



--------------------------------------------------------------------------------

3.3 The parties acknowledge that implementation of the Move will likely result
in decreasing production by Entegris at the Premises during the Facility Term
and therefore commensurate reductions in Entegris’ need for the full original
Premises. Accordingly, at least ten (10) days prior to the end of any month
during which Entegris believes it has vacated any portion of the Premises,
Entegris will notify Millipore of such occurrence in writing, such notice to
include with reasonable specificity the portion of the Premises vacated and the
square footage proposed to be surrendered. Upon receipt of the notice, Millipore
will promptly review in good faith with Entegris the vacated portion of the
Premises to confirm that such space has been vacated and, to the extent
applicable, complies with Section 7.6 with respect to the condition of the
portion of vacated Premises. Upon the parties’ mutual agreement of the actual
surrender and the square footage affected, the parties will agree on the revised
square footage of the Premises and amend Attachment A to reflect such reduce
square footage, to be effective for the ensuing month for purposes of
calculating Rent pursuant to Sections 3.1 and 3.2 thereafter until any further
reductions occur.

 

4.

At all times during the Facility Term, those employees or consultants of
Entegris that are involved regularly or from time to time in the manufacture of
UPE Membranes and reasonably need access to the Premises for such purposes, and
that are not objectionable to Millipore in its sole reasonable discretion,
(“Entegris Permitted Persons”) shall have access to the Premises for the
purposes of manufacturing of UPE Membranes and Treated Other Entegris Membranes
and warehousing of raw materials and components used in such manufacture,
including reasonable ingress to and egress from the Premises through other parts
of Millipore’s facility at 80 Ashby Road. Notwithstanding, to the extent that
Millipore believes in its sole reasonable discretion that an individual or
individuals are objectionable and hence prohibited from entering the Premises,
it shall provide Entegris a written summary of the reasons for, and basis of,
such belief within three (3) days of notifying Entegris of such a determination.
Without limiting the generality of the foregoing, Millipore shall provide
security badges to such Entegris Permitted Persons enabling their entry to the
Premises. Entegris agrees to provide an initial list of proposed Entegris
Permitted Persons to Millipore’s facilities personnel (as shall be identified to
Entegris by Millipore) promptly after the execution of this Agreement, and to
promptly update such list from time to time as necessary with any additions or
deletions. In addition, Entegris Permitted Persons shall be, to the same extent,
on the same terms, and subject to the same rules and restrictions, as provided
to Millipore employees in general, (i) provided access to and use of restrooms,
parking areas, driveways and footways, other common areas reasonably necessary
to be used by such Entegris Permitted Persons, and conference rooms as
reasonably necessary for meetings relating to UPE Membranes manufacture, and
(ii) permitted reasonable use of mailroom services, telephone and voicemail
systems, information services, fax, copy machines, cafeteria/refreshment
services, and the like. Without limiting the generality of the parties’
respective obligations of confidentiality and non-use as

 

Page 32 of 50



--------------------------------------------------------------------------------

 

described in this Agreement, Entegris hereby agrees that any Confidential
Information of Millipore that the Entegris Permitted Persons gain access to as a
result of their presence in Millipore’s facility shall be subject to strict
obligations of confidentiality and non-use as provided in, and subject to the
limitations and other provisions of, Section 13 of this Agreement.

 

5. Millipore shall have the right, upon at least twenty-four (24) months written
notice to Entegris, to relocate all or any portion of the Premises to any other
location of comparable size and utility within its 80 Ashby Road facility. The
parties shall cooperate in enabling any such relocation to occur in a
coordinated manner so as to minimize interruption both to Entegris’
manufacturing activities hereunder and Millipore manufacturing and other
activities at such facility. Millipore shall reimburse Entegris for all
reasonable and substantiated costs incurred by Entegris in connection with any
such relocation. The definition of the “Premises” shall be modified to include
any such relocated space.

 

6. Entegris shall comply with all federal, state or local statutes, ordinances,
codes, rules, regulations, orders and decrees (“Laws”) applicable to the conduct
of its business on the Premises. Entegris shall not cause or permit any
hazardous substances to be transported to or from, brought upon, kept, stored or
used in or about the Premises by, its agents, employees, contractors or
invitees, except for such hazardous substances as are reasonably necessary in
the performance of the activities permitted under this Agreement. Any hazardous
substance permitted pursuant to the foregoing sentence and all containers
therefore shall be used, kept, stored, transported and disposed of in a manner
that strictly complies with all applicable Laws relating thereto as now or at
any time hereafter during the Facility Term may be in effect. Except as may be
otherwise agreed between the parties in writing, during the Facility Term
responsibility for regulatory, health, safety and environmental compliance, as
well as hazardous and solid waste disposal, generated by Entegris’ use of the
Premises and Entegris’ manufacture of UPE Membranes and Treated Other Entegris
Membranes shall be allocated in accordance with Section I.4 of the Supplement.

 

7. Repairs and Alterations; Condition of Premises

 

7.1

Entegris agrees that it shall, throughout the Facility Term, maintain the
Premises in good and operable repair and in such condition as may be required by
any laws, ordinances, regulations or requirements of any public authorities
having jurisdiction and shall not permit or allow to remain any waste or damage
to any portion of the Premises, except as may be permitted herein, provided,
however, that Millipore shall be responsible for maintaining, keeping in good
repair and, if necessary, replacing the foundation, the exterior and interior
walls, the roof, floors and ceilings, the heating, ventilating and
air-conditioning system, all utility systems (including water, gas, electricity,
drainage, and sewerage), conduits, fixtures and equipment, all meters and all
other fixtures and equipment within or appurtenant to the Premises; provided,
further, that Entegris shall promptly

 

Page 33 of 50



--------------------------------------------------------------------------------

 

reimburse Millipore, as additional Rent, for the cost of any such maintenance,
repair or replacement to the extent necessitated or occasioned by any omission,
negligence, fault or act of Entegris, its partners, officers, employees, agents,
independent contractors or invitees; provided, however, that any maintenance,
repair or replacement necessitated by fire or other casualty shall be subject to
the provisions of Section 10 below. Entegris’ maintenance of the Premises shall
include, without limitation, cleaning the Premises regularly. If Entegris fails
to perform such maintenance, within fifteen (15) days after written notice from
Millipore (or as promptly as practicable if Entegris’ failure to make such
repairs or replacements or perform such maintenance constitutes an emergency or
poses a threat to persons or property), then Millipore may elect to make the
same at Entegris’ cost (without creating any obligation on behalf of Millipore
to do so). If Millipore fails to perform, or commence performance of, any
maintenance, replacement or repair for which it is obligated under these Lease
Terms within fifteen (15) days after written notice from Entegris (or as
promptly as practicable if Millipore’s failure to make such repairs or
replacements or perform such maintenance constitutes an emergency or poses a
threat to persons or property), then Entegris may elect to make the same at
Millipore’s cost (without creating any obligation on behalf of Entegris to do
so).

 

7.2 Entegris agrees that it will not make any installations, alterations,
additions or improvements to or upon the Premises (including without limitation
the installation of signs) without the prior written consent of Millipore, which
consent shall not be unreasonably withheld, conditioned or delayed if such
installations, alterations, additions or improvements are reasonably consistent
with the permitted use of the Premises hereunder; provided, however, that if any
proposed installations, alterations, additions or improvements, in Millipore’s
reasonable judgment, are either unlikely to be of use to Millipore after the
termination of the Lease or are likely to be expensive or difficult to remove,
then Millipore may require Entegris to remove such installations, alterations,
additions or improvements at the expiration or earlier termination of the
Facility Term. Upon completion of any installations, alterations, additions or
improvements to the Premises, Entegris shall provide Millipore with a copy of
any plans and specifications (or similar drawings) prepared for Entegris in
connection therewith; if Entegris is required to submit plans and specifications
which have been prepared by a licensed civil engineer or architect in order to
obtain a building permit for any such installations, alterations, additions or
improvements, then upon completion of such installations, alterations, additions
or improvements, Entegris shall provide Millipore with a copy of the plans and
specifications which have been stamped as appropriate by such licensed civil
engineer or architect, as appropriate.

 

7.3

All work on or at the Premises for which Entegris is responsible or permitted to
perform under these Lease Terms shall be performed at Entegris’s cost and only
by contractors and subcontractors approved in writing by Millipore, which
approval shall not be unreasonably withheld. Entegris shall cause all
contractors

 

Page 34 of 50



--------------------------------------------------------------------------------

 

and subcontractors to procure and maintain insurance coverage naming Millipore
as an additional insured against such risks, in such amounts and with such
companies as Millipore may reasonably require. Entegris agrees that it will
procure, at its sole cost and expense, all necessary permits before making any
repairs, installations, alterations, additions, improvements or removals.
Millipore agrees that it will reasonably cooperate with Entegris, at no
out-of-pocket cost to Millipore in obtaining any permits, licenses or approvals
related to the Premises. Entegris agrees (a) that all repairs, installations,
alterations, improvements or removals done by or on behalf of Entegris
(including without limitation the installation of signs) shall be done in a good
and workmanlike manner in conformity with all applicable laws, ordinances and
regulations of all public authorities (and Entegris shall be responsible for any
additional installations or improvements required by any such laws, ordinances
or regulations as a result of any repairs, installations, alterations,
improvements or renewals done by or on behalf of Entegris) and all insurance
inspection or rating bureaus having jurisdiction, (b) that the structure of the
buildings in which the Premises are located or the operations in any other party
in such buildings will not be endangered or impaired as a result of any such
repairs, installations, alterations, improvements or removals done by or on
behalf of Entegris, and (c) that Entegris will repair any and all damage caused
by or resulting from any such repairs, installations, alterations, additions,
improvements or removals, including, without limitation, the filling of holes.
Entegris agrees to save Millipore harmless from, and indemnify Millipore
against, any and all claims by third parties for injury, loss or damage to
persons or property to the extent caused by or resulting from the doing of any
such repairs, installations, alterations, improvements or removals by or on
behalf of Entegris. Entegris agrees to pay promptly when due all charges for
labor and materials in connection with any work done by Entegris or anyone
claiming under Entegris upon the Premises so that the Premises and all such
buildings shall at all times be free of liens in respect of such labor and
materials. If such a lien is filed, then Entegris shall immediately, after
Millipore has delivered written notice of the filing thereof to Entegris, either
pay the amount of the lien or diligently contest such lien. If Entegris fails to
timely take either such action, and after written notice to Entegris of its
intention to do so, then Millipore may pay the amount of the lien, and any
amounts so paid, including expenses and interest, shall be paid by Entegris to
Millipore immediately after Millipore has invoiced Entegris therefor, and until
paid, such amount shall be additional Rent.

 

7.4 Millipore may in its discretion and at its own cost, but shall not be
obligated to, make repairs, installations, alterations, additions or
improvements to the Premises at any time during the Facility Term as it
determines necessary or appropriate, provided that no such work will be done if
it will materially adversely impact Entegris’ use of the Premises, unless
Millipore will have previously made accommodations to eliminate or minimize such
adverse impact and reasonable advance written notice has been given to Entegris.

 

Page 35 of 50



--------------------------------------------------------------------------------

7.5 Entegris acknowledges that the Premises are being leased in their “AS IS”
condition as of the Effective Date and that no warranties or representations,
express, implied or statutory, have been made by Millipore or any agent,
employee or representative of Millipore to Entegris, as to condition
(environmental or otherwise), compliance with law, or fitness or suitability for
any purpose other than as hereinafter set forth, all of which are expressly
disclaimed. Millipore agrees that if at any time during the Facility Term the
Premises are altered by an act or omission of Millipore (other than as
specifically permitted in Section 5 of these Lease Terms) such that Entegris is
not reasonably able to conduct such manufacturing and warehouse operations in
substantially the manner in which it had been conducting such operations prior
to the Effective Date, that circumstance shall constitute a material breach by
Millipore of its obligations under this Agreement and that Entegris may then
terminate this Agreement upon written notice to Millipore. Entegris acknowledges
that except as set forth herein, Entegris has not been induced or persuaded by,
nor has Entegris relied upon, any statement, promise or representation made by
Millipore or any agent, employee or representative of Millipore, orally or in
writing, as an inducement to entering into this Agreement including, without
limitation, those relating to land use, zoning, hazardous or toxic wastes or
other environmental matters.

 

7.6 At the expiration or earlier termination of the Facility Term Entegris shall
surrender all keys to the Premises, remove all its furnishings, fixtures,
equipment (including the Entegris Equipment, subject to any provisions in this
Agreement to the contrary) and other personal property now or hereafter located
in the Premises, purchased or leased by Entegris with its own funds, which are
not affixed to the buildings in which the Premises are located. Entegris may
also so remove any furnishings, fixtures, equipment which are affixed to
buildings in which the Premises are located if Millipore has agreed to such
removal in writing. Entegris shall repair all damage caused by any such removal,
and yield up the Premises broom-clean and in the same good order and repair in
which Entegris is obliged to keep and maintain the Premises by the provisions of
these Lease Terms. Any property not so removed shall be deemed abandoned and may
be retained by Millipore or may be removed and disposed of by Millipore in such
manner as Millipore shall determine and Entegris shall pay Millipore the
directly related and reasonable cost and expense incurred by Millipore in
effecting such removal and disposition and in making any incidental repairs and
replacements to the Premises.

 

8. Indemnity

 

8.1

Entegris agrees that during the Facility Term and for such further time as
Entegris shall occupy or hold the Premises or any part thereof, Millipore shall
not be liable to Entegris and Entegris shall defend (with counsel reasonably
acceptable to Millipore), indemnify, and hold Millipore, its officers,
directors, agents, employees, independent contractors, and invitees harmless
from and against any

 

Page 36 of 50



--------------------------------------------------------------------------------

 

and all liability for all injuries, losses, accidents or damage to any person or
property, and from all claims, actions, proceedings and costs in connection
therewith, including reasonable counsel fees, to the extent arising from (a) any
act, omission, fault or negligence of Entegris, its officers, directors, agents,
employees, independent contractors, licensees, or invitees, and relating to the
presence of any of the foregoing persons or of Entegris’ operations on the
Premises or anywhere at the 80 Ashby Road facility.

 

8.2 Millipore agrees that during the Facility Term and for such further time as
Entegris shall occupy or hold the Premises or any part thereof pursuant to a
reasonable claim of right, Entegris shall not be liable to Millipore and
Millipore shall defend (with counsel reasonably acceptable to Entegris),
indemnify, and hold Entegris, its officers, directors, agents, employees,
independent contractors, and invitees harmless from and against any and all
liability for all injuries, losses, accidents or damage to any person or
property, and from all claims, actions, proceedings and costs in connection
therewith, including reasonable counsel fees, to the extent arising from any
act, omission, fault or negligence of Millipore, its officers, directors,
agents, employees, independent contractors, licensees, or invitees and relating
to the presence of any of the foregoing persons on the Premises or relating to
Millipore’s operations on the Premises or anywhere at the 80 Ashby Road
facility.

 

8.3 Each of Millipore and Entegris hereby releases and waives any claim it might
have against the other for any loss or damage caused by theft, destruction, fire
or any other casualty, regardless of whether such loss or damage shall be
brought about by the fault or negligence of the other party or its agents, to
the extent the same (a) is insured against under any insurance policy that
covers the Premises or the buildings in which the Premises are located,
Millipore’s or Entegris’ fixtures, personal property, leasehold improvements or
business, or (b) is required to be insured against under the terms hereof, it
being understood and agreed that the waiving party reserves any rights with
respect to any excess loss or injury over the amount recovered on account of
such insurance. Each of Millipore and Entegris agrees to cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party.

 

8.4 In addition to its obligations under Section 8.2, Millipore agrees that
Entegris shall not be liable to Millipore and Millipore shall defend (with
counsel reasonably acceptable to Entegris), indemnify, and hold Entegris, its
officers, directors, agents, employees, independent contractors, and invitees
harmless from and against any and all liability for all injuries, losses,
accidents or damage to any person or property, and from all claims, actions,
proceedings and costs in connection therewith, including reasonable counsel
fees, arising from any release of hazardous waste by Millipore or its employees
or agents in the Premises, only to the extent not caused by Entegris or its
employees or agents.

 

Page 37 of 50



--------------------------------------------------------------------------------

8.5 In addition to its obligations under Section 8.1, Entegris agrees that
Millipore shall not be liable to Entegris and Entegris shall defend (with
counsel reasonably acceptable to Millipore), indemnify, and hold Millipore, its
officers, directors, agents, employees, independent contractors, and invitees
harmless from and against any and all liability for all injuries, losses,
accidents or damage to any person or property, and from all claims, actions,
proceedings and costs in connection therewith, including reasonable counsel
fees, arising from any release of hazardous waste by Entegris or its employees
or agents in the Premises, only to the extent not caused by Millipore or its
employees or agents.

 

9. Insurance

 

9.1 During the Facility Term, Millipore shall maintain all risk property
insurance in an amount at least equal to the replacement cost of (a) the
buildings in which the Premises are located and (b) Millipore property and
equipment inside those buildings (excluding Entegris’ personal property and any
alterations, installations, additions or improvements made to such buildings by
Entegris). Such insurance may be maintained under a blanket policy covering the
Premises and other real estate of Millipore or its affiliated business
organizations. The policies of such insurance may be payable in case of loss to
the holders of any mortgages upon such buildings or the 80 Ashby Road facility
as their interests may appear. Entegris shall be named as an additional insured
on such Millipore property insurance, as its interests may appear. Certificates
of insurance evidencing all such coverages and Entegris additional insured
status for the foregoing shall be supplied to Entegris promptly upon execution
of this Agreement and as such policy(ies) renew or are changed.

 

9.2 During the Facility Term, Entegris will maintain at its own expense
comprehensive general liability insurance, including umbrella coverage, with
respect to the Entegris Equipment and its operations on the Premises, naming
Millipore as additional insured, in amounts which shall, as of the Effective
Date, be not less than Five Million Dollars ($5,000,000.00) with respect to
injuries to any one person and not less than Five Million Dollars
($5,000,000.00) with respect to injuries suffered in any one accident, and not
less than Five Million Dollars ($5,000,000.00) with respect to property damage
liability. From time to time during the Facility Term, Millipore shall have the
right in its reasonable discretion to require that the limits of such insurance
coverage be increased, provided however, that such increases shall be in
accordance with limits that are customarily carried in the metropolitan Boston
area on property similar to the Premises used for similar purposes.

 

9.3

During the Facility Term, Entegris shall maintain workers compensation insurance
covering all of Entegris’ employees in such coverage amounts as required by law
and employer’s liability insurance in an amount of at least Five Hundred
Thousand Dollars ($500,000.00). During the Facility Term, Entegris shall
maintain all risk property insurance in an amount at least equal to the

 

Page 38 of 50



--------------------------------------------------------------------------------

 

replacement cost of Entegris’ personal property on the Premises and any other
alterations, installations, additions or improvements made to the Premises by
Entegris. Said replacement cost for Entegris property shall be clearly
delineated and summarized promptly upon execution of this Agreement, at each
renewal/change of said Entegris property policies, or at any other point of
significant change in magnitude of Entegris properties on Millipore Premises.
During the Facility Term Entegris shall maintain comprehensive automobile
liability insurance in an amount of at least Five Hundred Thousand Dollars
($500,000.00) per person and per accident for bodily injury, and of at least One
Hundred Thousand Dollars ($100,000) per accident for property damage. Millipore
shall be named as an additional insured on the foregoing Entegris employer’s
liability, property, and automobile liability insurances, as its interests may
appear. Certificates of insurance evidencing all such coverages and Millipore
additional insured status for the foregoing and for comprehensive general
liability and umbrella liability coverages shall be supplied to Millipore
promptly upon execution of this Agreement and as any policies renew or are
changed.

 

9.4 All policies of insurance obtained by Entegris pursuant to the terms of this
Lease shall be issued by insurance companies reasonably acceptable to Millipore
and authorized to do business in the Commonwealth of Massachusetts. All such
policies shall provide for no less than thirty (30) days prior notice to
Millipore and any mortgagee of the Premises of their commencement or
cancellation. Within ten (10) days after execution of this Agreement, Entegris
shall deliver to Millipore certificates thereof. Entegris shall also deliver to
Millipore each renewal certificate thereof as soon as is reasonably practicable
after receiving request therefore by any mortgage lender of Millipore and at
least fifteen (15) days prior to the expiration of the policy it renews. If
Entegris fails to obtain and maintain any insurance policies required to be
obtained and maintained by Entegris pursuant to Section 9.2 or 9.3 of these
Lease Terms, then, after written notice to Entegris of its intention to do so
and notification from Entegris of its unwillingness or inability to acquire such
insurance coverages, Millipore may obtain and maintain such insurance policies
(without creating any obligation on behalf of Millipore to do so), and Entegris
shall pay to Millipore the cost thereof within ten (10) days after Millipore has
invoiced Entegris therefor, and until paid, such amount shall be additional
Rent.

 

10. Casualty or Taking

 

10.1 In the event that the Premises, or more than 25% thereof, shall be taken by
any public authority or for any public use, or shall be destroyed or damaged by
fire or casualty, or by the action of any public authority, and the same cannot,
in Millipore’s reasonable judgment, be restored within 180 days from such taking
or casualty, or if in Entegris’ reasonable judgment, such circumstance would
prevent it from continuing the conduct of its manufacturing operations at the
Premises substantially in the manner contemplated under this Agreement, then
this Agreement may be terminated at the election of either Millipore or
Entegris. Such election shall be made by either party, by the giving of notice
to the other party within thirty (30) days following such taking or casualty.

 

Page 39 of 50



--------------------------------------------------------------------------------

10.2 If neither Millipore nor Entegris exercises said election, this Agreement
shall continue in force and a just proportion of the Rent reserved, as mutually
agreed between the parties, according to the nature and extent of the damages
sustained by the Premises, shall be suspended or abated until the Premises, or
what may remain thereof, shall be put by Millipore in proper condition for use
and otherwise restored to its former condition or the substantial equivalent,
which Millipore covenants to do with reasonable diligence to the extent
permitted by the net proceeds of insurance recovered or damages awarded for such
taking, destruction or damage and subject to zoning and building laws or
ordinances then in existence. “Net proceeds of insurance recovered or damages
awarded” refers to the gross amount of such insurance or damages less the
reasonable expenses of Millipore in connection with the collection of the same,
including without limitation, fees and expenses for legal and appraisal
services. If the Premises are not so restored to its former condition or the
substantial equivalent within one-hundred eighty (180) days from such taking or
casualty described at Section 10.1 above, this Agreement may be terminated by
Entegris upon thirty (30) days prior written notice to Millipore but only if
such restoration is not completed prior to the expiration of the 30 day notice
period.

 

11. Defaults and Remedies

 

11.1 Events of Default. If Entegris shall default in the performance of any of
its obligations to pay the Rent hereunder and if such default shall continue for
thirty (30) days after written notice from Millipore designating such default,
or if within thirty (30) days after written notice from Millipore to Entegris
specifying any other default or defaults and Entegris has not then commenced
diligently to correct the default or defaults so specified, then, and in either
of such events, Millipore and the agents and servants of Millipore lawfully may,
(in addition to and not in derogation of any remedies for any preceding breach
of covenant), immediately or at any time thereafter and after demand and notice
and without process of law enter into and upon the Premises or any part thereof
or mail a notice of termination addressed to Entegris, and repossess the same as
Millipore’s former estate and expel Entegris and those claiming through or under
Entegris and remove its and their effects without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenant, and upon such entry or
mailing as aforesaid this Agreement shall terminate, and Millipore, with notice
to Entegris, may store Entegris’s effects, and those of any person claiming
through or under Entegris at the expense and risk of Entegris.

 

11.2

Millipore may, but shall not be obligated to, cure, at any time, following the
expiration of the applicable cure period as set forth in Section 11.1 except in
cases of emergency when no notice shall be required, any material default by
Entegris

 

Page 40 of 50



--------------------------------------------------------------------------------

 

under these Lease Terms; and whenever Millipore so elects, all direct and
reasonable costs and expenses incurred by Millipore, including reasonable
attorneys’ fees, in curing a material default shall be paid by Entegris to
Millipore on demand.

 

12. At all times during the Facility Term, Millipore reserves the right for its
employees or contractors to enter the Premises as it determines necessary or
desirable, for purposes of (i) ensuring compliance with this Agreement,
(ii) health, safety and environmental compliance, (iii) maintenance or repair as
required or permitted under this Agreement, or (iii) other reasonable purposes
relating to the Premises or to any areas of its 80 Ashby Road facility other
than the Premises, provided in each case that such entry into the Premises does
not unreasonably interfere with Entegris’ use of the Premises. Millipore shall
provide advance notice of such entry to Entegris where reasonably practicable.

 

13. Entegris shall not, without Millipore’s prior written consent, (a) assign,
transfer, or encumber this Agreement or any interest therein, whether directly
or by operation of law, (b) sublet any portion of the Premises; (c) grant any
license, concession or other right of occupancy or any portion of the Premises;
or (d) permit the use of the Premises by any parties other than Entegris. The
foregoing provisions shall not apply to either (x) transactions with an entity
into which Entegris is merged or consolidated or to which all or substantially
all of its assets are transferred, or (y) transactions with any entity which
controls Entegris or is controlled by Entegris or is under common control with
Entegris.

 

14. Subject to the provisions of these Lease Terms, including but not limited to
Section 5 hereof, Millipore covenants and warrants that upon performance by
Entegris of its obligations under these Lease Terms, Millipore will keep and
maintain Entegris in exclusive, quiet, peaceable, and uninterrupted possession
of the Premises during the Facility Term.

 

15. Millipore shall at all times comply with all laws, orders, ordinances and
other public requirements now or hereafter affecting the Premises.

 

16.

Any obligation of either party to indemnify the other party pursuant to these
Lease Terms or this Agreement shall be barred or limited to the extent that
failure of the Indemnified Party to give prompt notice to the Indemnifying Party
of a claim giving rise to such indemnification obligation, or failure of the
Indemnified Party to provide the Indemnifying Party with all reasonably
necessary assistance and cooperation in connection therewith, prejudices the
position of the Indemnifying Party in providing such indemnity hereunder. The
Indemnifying Party shall have sole control of the defense with respect to any
such claim (including settlement thereof). The Indemnifying Party shall keep the
Indemnified Party informed at all times as to the status of the matter and the
Indemnifying Party’s efforts in connection therewith. The Indemnifying Party
shall not settle any such claim whereby the settlement imposes upon the

 

Page 41 of 50



--------------------------------------------------------------------------------

 

Indemnified Party an obligation to take some action or refrain from doing so,
without the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld or delayed.

 

17. Neither party shall unreasonably withhold or delay its consent with respect
to any matter for which such party’s consent is required or desirable under
these Lease Terms or this Agreement.

 

Page 42 of 50



--------------------------------------------------------------------------------

Attachment A

BEDFORD MEMBRANE MFG.

 

Entegris Space Occupancy   =     6183 Sq. Ft.   Type:   Location    

Sq. Ft.

  Comments Manufacturing:        

Extrusion

  D-101     1596     D-102     204     D-104     173  

HF Annealing

  F-105     985  

Extraction

  C-103     720     F-106     323  

MFG Support

  F-131     128  

Ovens

  F-115*     1030     Total Mfg. (Sq. Ft.) = 5159   Warehouse:       Incoming  
D-108     240   15 Pallets Spaces allowance Raw Materials   D-108     464   29
Pallet Spaces allowance

Finished Goods

  D-108     128   8 Pallet Spaces (safety stock +20%) WIP Staging   C-101    
128   8 Pallet Spaces allowance Flammable Storage   D-183/184     0   Nothing
stored in Flammable storage area   Total Whse. (Sq. Ft.) = 960   Offices:    

Bldg. F (2)

 

64

 

4 cubicles

 

* The parties acknowledge that the square footage for location F-115 is not
precise and that certain hallway space used by Entegris may not be accounted for
in this table, but for purposes of this Attachment the total square footage is a
fair and accurate representation of the occupied space.

 

Page 43 of 50



--------------------------------------------------------------------------------

Typical Raw Mat. Storage   

DOP

     3   

Mineral Oil

     2   

PE

     2   

Base-30

     12   

Blue Patapar

     1   

Genesolve

     3   

Vertrel

     3   

Cores

     1   

Cartons/Boxes

     2                  29   

[ATTACH DRAWINGS OF PREMISES FROM OLD AGREEMENT]

FILM 1 Annealing Line

 

[N x (L + P)] x 1.05 / S / 60                    =                    Hours Per
Job

where

   N    =    Number of rolls in the job    L    =    Target length of end roll
in feet    P    =    Extra material run to get L in feet    1.05    =    Set-up
time factor    S    =    Machine speed in feet per minute    60    =   
Conversion from minutes to hours

 

Page 44 of 50



--------------------------------------------------------------------------------

EXHIBIT C

The Supplement

ARTICLE I – MEMBRANE MANUFACTURING OPERATIONS

I.1. Film 1 Manufacturing Operations

I.1.1. Millipore retains ownership of the Millipore Equipment including the
related processes (financially and operationally). Entegris retains ownership of
the Entegris Equipment including the related processes (financially and
operationally).

I.1.2. The Film 1 Annealing Line manufacturing process will be staffed by
regular Millipore employees when possible and supervised / managed by Millipore.
Only regular Millipore employees certified on Film I operations will be rotated
into Film I manufacturing operations. Exceptions may include new or contract
employees under supervision of an employee certified for Film 1 operation.

I.1.3. Entegris is responsible for technical direction as to all process
operating conditions (a la Millipore Product Owner model) for UPE Film 1
manufacturing activities.

I.1.4. Entegris is responsible for UPE process development.

I.1.5. Entegris is responsible for documentation and training for changes to the
job content for UPE processing on Film I.

I.1.6. Millipore is responsible for maintaining and repairing Film 1
manufacturing equipment to be in good and efficient working order.

I.1.7. Millipore proposed modifications for non-Entegris UPE membranes that
could influence UPE running on Film I process will be subject to mutual
agreement.

I.1.8. Priorities during the time when UPE is running on the Film 1 Annealing
Line shall be established by Entegris, subject to Millipore’s recommendations
for run priorities for non-Entegris UPE Membranes.

I.1.9. Millipore will give Entegris advance notice of the schedule for pending
runs of non-Entegris UPE membranes on Film 1 Annealing Line. This notice would
consist of a quarterly schedule with monthly updates.

I.1.10. All of the foregoing obligations of both parties under this Section I.1
shall expire on the earlier of (i) the expiration of the Facility Term, or
(ii) the date Entegris is no longer operating its Film 1 Annealing Line at the
Premises.

 

Page 45 of 50



--------------------------------------------------------------------------------

I.2. VMF 4 Manufacturing Operations

I.2.1. Entegris will submit its estimated VMF 4 total quarterly requirements
prior to the beginning of each quarter including both Entegris production
requirements and R&D requirements.

I.2.2. These requirements will be translated by Millipore into an adequate
number of production days to meet the quarter’s estimated requirements. These
days will be identified in a quarterly schedule by Millipore which shall be
routinely available to Entegris. Schedule changes during the quarter will be
reflected in an update to the quarterly schedule and communicated to Entegris in
a timely fashion.

I.2.3. Entegris shall have control of the detailed schedule for operations
during these Entegris dedicated days and will, in-turn, provide Millipore with
the detailed schedule for the Entegris dedicated days at least one week in
advance.

I.2.4 In the event of a high priority urgent need combined with no Entegris time
scheduled within an upcoming two week window, Entegris shall be entitled to a 24
hour emergency run on the VMF 4 equipment within the following week. This right
is intended only in case of emergency and it is anticipated that this set of
circumstances would only come up during times of low Entegris volume on VMF 4.

I.2.5. Entegris shall be entitled to propose corrections to the dedicated
operating schedule for the quarter to Millipore; subject to mutual agreement,
the schedule of Entegris dedicated days will be revised accordingly for the
remainder of the quarter.

I.2.6. Detailed plans for periods of Entegris R&D VMF 4 operations will be
submitted in advance to Millipore. Where proposed R&D operations involve
extensions of existing chemistries on UPE substrates, this pre-notification
would need to be at least one week in advance and will be subject to Millipore’s
approval. Where proposed R&D operations involve new chemistries or new
substrates, Entegris shall advise Millipore of that fact and shall submit any
details that Millipore reasonably requests and will be subject to Millipore’s
approval within one month following the submission. In the event that Millipore
does not give its approval, it shall advise Entegris as to the reasons why the
proposal was not acceptable in reasonable detail and shall consult with Entegris
as to alternatives that might be acceptable.

I.2.7. Millipore will continue to be responsible for planning, procurement and
performance of incoming QC of all standard chemicals in support of the Entegris
dedicated VMF 4 operating schedule for each quarter. Any non-standard chemicals
required for Entegris R&D operations will be provided by Entegris R&D.

I.2.8. Entegris documentation shall govern production of all Entegris RTM’d
products. With consultation support from Millipore as may be required, Entegris
shall also be responsible for the upgrade and updating of all Entegris
documentation and for notification and training of the Millipore Supervisor and
Product Owner as designated by Millipore.

 

Page 46 of 50



--------------------------------------------------------------------------------

I.2.9. VMF 4 operations shall be staffed by regular Millipore employees where
possible and supervised /managed by qualified Millipore personnel. VMF 4
operations will always be staffed by at least one employee certified in the
operation of VMF 4.

I.2.10. Entegris shall be responsible for UPE process development with respect
to hydrophilic membranes.

I.2.11. Millipore shall be responsible for maintaining and repairing all VMF 4
equipment in good and efficient working order.

I.2.12. Millipore shall be responsible for supervision, technical direction and
support during the running of standard Entegris production materials and this
routine supervision and support, as well as all other services provided pursuant
to this Agreement in connection with Membrane manufacture, is included within
the rate structure specified in Section 7.1 of the Agreement. To the extent
Millipore provides extraordinary services to Entegris, such services will be
charged in accordance with the rate structure specified in Section 7.3 of the
Agreement.

I.2.13. Identified Entegris contact(s) must be available 24 hours per day for
technical consultation.

I.2.14. Millipore shall have approval authority with respect to any Entegris
proposed modifications to VMF 4 equipment for UPE membrane processing. Millipore
agrees that proposed modifications to the VMF 4 equipment for non-Entegris UPE
membrane processing that could influence the processing of UPE membranes on the
VMF 4 equipment shall be reviewed with Entegris and shall be subject to mutual
agreement.

I.2.15. Entegris may shift production of its membranes to its own
hydrophilization machine (to be located at a Entegris location). Any such
shifting of production shall not result in a termination of the Agreement, which
may be only be terminated in accordance with its terms.

I.3. Minimum Lot Size and Minimum Scrap levels for VMF 4 and Film I Production

I.3.1. Intentionally omitted.

I.3.2. Entegris shall not be responsible for time & materials for unsuccessful
VMF 4 campaigns > 3 rolls in duration where phobic membrane is determined not to
be the cause, unless Entegris authorizes extending the run beyond three rolls –
in which case Entegris will document that authorization in the form of an email
or letter.

I.3.3. Entegris shall not be responsible for the cost of time and materials
incurred in unsuccessful VMF 4 process runs where it is demonstrated that
Millipore failed to adhere to the process documentation and to Entegris’s
technical directions.

 

Page 47 of 50



--------------------------------------------------------------------------------

I.3.4. Entegris shall not be responsible for the cost of time and materials
incurred in unsuccessful Film 1 process runs where it is demonstrated that
Millipore failed to adhere to the process documentation and to Entegris’s
technical directions.

I.4. Revised Responsibilities for Regulatory & HSE Compliance

I.4.1 Responsibilities.

Current responsibilities shall be revised to reflect current operating
procedures, including: Entegris has assumed full responsibility for waste
disposal in connection with waste generated by the Entegris Equipment. Millipore
continues to provide spill control support to ensure prompt response to any
emergency situation, however, Entegris is responsible for any follow-up actions
that are required as a result of any emergency situation. VMF 4 waste treatment
costs continue to be included in VMF 4 rates.

Entegris is solely responsible for the generation, control, compliance and
reporting of chemical emissions resulting from its dedicated operations located
at the Millipore Bedford site. Millipore is responsible for the generation,
control, compliance and reporting of chemical emissions from its operations.
Where Entegris products are processed on Millipore Equipment, Entegris and
Millipore will work together to ensure compliance with federal, state and local
regulations, and conformance with EHS self certifications programs similar to
ISO 14001. Furthermore, as dedicated Entegris-owned operations may have a
potential impact on the surrounding community, Entegris agrees to continue to
make reasonable commercial attempts to lessen the environmental impact of its
operations at the Bedford site and to notify Millipore of any chemical spills,
notices of non-compliance or inspections.

I.4.2 Incident Response.

Entegris shall notify Millipore of all spills or releases greater than the
Reportable Quantity, as defined by the State of Massachusetts and Town of
Bedford, whichever is less. Entegris is responsible for timely notification and
applicable follow up of regulatory agencies, as required by law or best
practice. For any spill or release, Entegris shall ensure a clean up scheme that
follows all of the requirements set forth in OSHA 29 CFR 1910.120 - Hazardous
Waste Operation and Emergency Response, and the Massachusetts Contingency Plan,
310 CMR 40. In the event of a spill or release from an Entegris process
requiring a clean up, Millipore shall provide Entegris with clean-up services
using Millipore Corporation’s Emergency Response Team. In the event of a spill
or release from an Entegris process requiring a clean up using Millipore’s
Emergency Response Team, Millipore will conduct any cleanup services with the
same degree of care it would use to respond to a spill or release from a
Millipore process and shall be compensated by Entegris at the rates set forth on
Annex I, subject to adjustments pursuant to Section 7.3; provided, that Entegris
will compensate Millipore for at least 4 hours in the event of any such
incident.

 

Page 48 of 50



--------------------------------------------------------------------------------

Entegris shall also compensate Millipore for all reasonable and customary costs
associated with engaging professional consulting services, as deemed appropriate
by Millipore’s corporate EHS department and approved by Entegris’ corporate EHS
department (such approval not to be unreasonably withheld or delayed, provided
that if Millipore reasonably deems the need for such consulting services urgent,
such as an emergency response, and cannot reach an Entegris representative in a
timely manner after diligent efforts to obtain Entegris’ approval, Millipore may
proceed on a limited basis to address such urgent situation without Entegris’
prior approval but shall notify Entegris promptly) as a result of the
aforementioned spills or releases. Entegris shall also reimburse Millipore for
all supplies consumed during the response event. Entegris shall be responsible
for appropriate disposal of wastes associated with any clean-up.

Entegris may also contract with a third party that meets the requirements of
OSHA 29 CFR 1910.120 - Hazardous Waste Operation and Emergency Response in lieu
of using Millipore’s Emergency Response Team.

I.4.3 Equipment Operability and Risk Mitigation.

Entegris shall perform an initial process hazard analysis (hazard evaluation),
and proactively manage any subsequent changes, on any process or equipment
(“Processes”) proposed for installation or use on Millipore managed property.
The process hazard analysis shall be completed with current process safety
information and be reasonable with respect to the complexity of the Processes
and shall identify, evaluate, and mitigate hazards involved in the Processes.
Entegris shall conduct and implement the process hazard analysis and a
management of change procedure in a manner consistent with OSHA 29 CFR 1910.119
- Process Safety Management and in conjunction and consultation with Millipore’s
EHS staff. Entegris shall implement all reasonable corrective actions or
improvements identified by the process hazard analysis in a timely manner and at
its sole expense, in all cases in accordance with applicable regulatory and
reasonable Millipore requirements, unless such corrective actions are facility
related, in which case such actions will be at the expense of Millipore to the
extent not caused by Entegris. Copies of the process hazard analysis, corrective
actions and implementation schedules shall be provided to Millipore promptly
upon availability. Furthermore, all applicable process safety information will
be updated with any change to the process not considered a replacement in kind.

I.5. Entegris Option to Assume Supply Chain Responsibilities

I.5.1. During the Facility Term, upon six months prior notice to Millipore,
Entegris shall have the option to assume responsibility for planning and
procurement for all raw materials used in the manufacture of UPE Membranes and
Treated Other Entegris Membranes. If Entegris assumes this responsibility,
Entegris shall be accountable for un-utilized machine time occurring as a result
of raw material availability if Millipore cannot utilize that machine time for
any

 

Page 49 of 50



--------------------------------------------------------------------------------

alternative membranes. After the Facility Term, Entegris will have all, and
Millipore will have no, responsibility for planning and procurement of any raw
materials (other than with respect to VMF4) unless the parties otherwise agree
in writing.

I.5.2. Notwithstanding the exercise by Entegris of the option in I.5.1, Entegris
shall continue to be entitled to contract with Millipore for incoming quality
control services.

I.6. Resolution of Technical Issues.

I.6.1. In the event of chronic low yielding runs, Entegris can issue a
corrective action request. This request would result in a inter-company
meeting(s) to develop a mutually agreed upon corrective action plan within two
weeks of the issuance of the request.

I.6.2. Millipore will support this activity with at least one mutually agreed
upon representative (usually the Production Supervisor and / or the Millipore
Product Owner).

I.6.3. In the event that this vehicle is unsuccessful in resolving the issue,
the corrective action team will be supported by additional mutually agreed upon
representatives with special expertise from both/either Millipore and Entegris.
The cost of Millipore support for this “above and beyond” technical support will
be at the technical support rate established in accordance with Section 7.3 of
the Agreement.

 

Page 50 of 50